REPÚBLICA DE MOÇAMBIQUE

MINISTÉRIO DOS RECURSOS MINERAIS

CONTRATO MINEIRO
ENTRE

REPÚBLICA DE MOÇAMBIQUE
E

MIDWEST ÁFRICA, LIMITADA

PARA EXPLORAÇÃO DE CARVÃO NO DISTRITO DE MOATIZE,
PROVÍNCIA DE TETE

MAPUTO, 0: DZ OUTUBRO DE 2013
a

E

E
REPÚBLICA DE MOÇAMBIQUE

MINISTÉRIO DOS RECURSOS MINERAIS

CONTRATO MINEIRO
ENTRE

O GOVERNO DA REPÚBLICA DE MOÇAMBIQUE, representado no
presente acto pela Ministra dos Recursos Minerais, Esperança Lautinda Francisco
Nhiuane Bias, com endereço na “venida Fernão Magalhães, n.º 34, 1º Andar, em

Maputo doravante designado por “Governo”
E

AMIDWEST AFRICA LIMITADA, sociedade comercial constituída e registada na
República de Moçambique, junto d: ridades Legais sob o nº 100017881, com sede

na Avenida 25 de Setembro nº 1730, 3º andar, Bloco 5, em Maputo, e representada no
presente acto por Kollacedy ramachandra na qualidade de Representante,
doravante designada por “Concessionário Mineiro”.

PREÂMBULO

«os naturais situados no solo e no subsolo, nas
taforma continental e na zona económica
ão propriedade do Estado, nos termos do
= República de Moçambique;

CONSIDERANDO QUE, os r:
águ iores no mat territor!
exclusiva da Repúblic
disposto no artigo 98 da

!

t

CONSIDERANDO QUE, o Governo, através do Ministério dos Recursos
Minerais pretende promover a prospecção e pesquisa, desenvolvimento e exploração
de carvão na Provínica de Tete, através do emprego de tecnologia apropriada c de
acordo com princípios de gestão « imbiental e desenvolvimento sustentável de recursos
navusais:

CONSIDERANDO QUE, o crtigo 25 da Lei de Minas confere competência ao

Governo vara celebrar contrat

CONSIDERANDO QUE, o Conselho de Ministros aprovou o presente Contrato
sento directo estrangeiro e autorizou o Ministro
sentação do Governo celebrar o mesmo;

Mineiro por se tratar de um
dos Recursos Minerais, para, er

DERANDO QUE, o Concessionário Mineiro pretende levar à cabo a
) 1 de carvão na Área do Contrato e dispõe dos
RE conhecimento técnicos necessários para

as Operações Mincivas descritas no presente Contrato; RA

juisa

ros,

desenvolve

CONSIDERANDO QUE, o Concessionário Mineiro pretende obter o direito
exclusivo para a realização de Operações Mineiras na Área do Contrato;

CONSIDERANDO QUE, o Governo e O Concessionário Mineiro pretendem
estabelecer um regime de investimento transparente que reflicta os seguintes princípios
complementares:

(1) o Governo espera obter contribuições reais para O crescimento económico do
País e o bern-estar social do povo moçambicano através das Operações Mineitas sob à

sua soberania nacional, e

(3 o Concessionário Mineiro espera obter o retorno do seu investimento;

ASSIM, em consequência das premissas, dos acordos mútuos e dos termos €
condicães doravante estabelecidos, o Governo e o Concessionário Mineiro estipulam

e acordam o seguinte:

CLÁUSULA 1 -

DEFINIÇÕES E INTERPRETAÇÃO

Definições A
izados no presente Contrato, as palavras e expressões à seguir indicadas

Tal come

terão os cados seguintes

"Ano" ca o período de 365 Dias de Calendário.

“Ano Civil” — significa o período de 12 (doze) meses que se inicia a 1 de Janeito e

ter + de Dezembro de acordo com o calendário Gregoriano.

“Anos Civis” significa anos consecutivos.

“Acordo de Desenvolvimento da Comunidade” significa O acordo de
desenvolvimento da comunidade negociado e aprovado nos termos da cláusula 19.

Área de Concessão Mineira" significa a área pata à qual a Concessão Mineira é
E h

atribuí » Concessionário Mine'
nÁrea do Contrato” significa a área sujeita -aos termos € condições do presente
Contrato. à qual se encontra descrita e delimitada no Anexo A, incluindo qualquer
dido ou que venha a ser concedido de acordo com a Lei de Minas,
ppalquer porção de tal área que O Concessionário Mineiro tenha
al mm qualquer momento, de acordo com a Lei de Minas.

ala

Área do Projecto da Central “Térmica e de Coak-to-Liquidsº significa a área
à construcio e desenvolvimento da Central Térmica e das instalações
projectos de infta-estrututas relacionados.

UAcsnes "o "iedade Asenatanan Ra z ionári
Associado" ou "Soc tedade Associada" significa, em relação ao Concessionário
Minciro

(a) qualquer sociedade que der

à pelo menos 5% (cinco por cento) das acções
Ou da propriedade do Concessionário Mineiro; ou

(D) quaiguer sociedade na qual o Concessionário Mineiro detenha pelo menos 5%
feinco por cento) das acções ou da propriedade; ou

(0) uma sociedade assoc; da a uma Associada do Concessionário Mineiro nos

terme critos nas alíneas ajoub);ou
(d) un >ciedade que seja directa "ou indirectamente controlada pelo
átrio M > º4 «ie controla o Concessionário Mineito ou que
esteja cob “ontrolo comum com o Concessionário Mineiro, ou
(e) io ou | ictáio ou smupo de sócios ou proprietários do
c n 2 “de uma Associada; ou
(BD u O cn gr le indivíduos empregados do Concessionário Mineiro
o inda.
Pata ef: ima, “controlo” significa o poder susceptível
de ser (1º, para diripir ou controlar a oxientação da
admin: s “eo stuio direito de exercer o controlo ou poder
para «| ontrolo directo ou lirecto sobre o negócio do Concessionário
Mine:: Iq eo menos 50% (cinquenta Por cento) do capital
social « 2 * pes este fim, o credor que empresta, direta ou
indirer & lonário M > * menos que tenha emprestado dinheiro
ao Co: Ti ao decuso de um negócio ordináro de emptéstimo de
dinheiro, voc etado uma pessoa com poder de aquisição não inferior à
50% (ci o capi ! ou do poder de voto.
“Capa: ! ” ifi
Conces: 2 p R
Comer.
"Conces f if 10 mineiro atribuído ao Concessionário Mineiro
nos tery; i Lei de Mir exploração de carvão.
"Conces eira" sipnthi Iwest Africa, Limitada incluindo os seus
sucessores Cotra pessoa, sinpiilar tiva, a quem tenha cedido, total ou
parcial if l * dispostos no presente Contrato.
“Contra: ca, quando nsad 10 substantivo, este contrato e todos os
seus anex.: ficaçõe ndas efectuados em qualquer momento
nos term
“Coatto ca a prodnçã » combustível líquido produzido por
meio do 7 1 , no base o carvão.
"Dados : i 2 Os ist tiros e mapas, incluindo secções de
perfuraço É E tltes, fitas magnéticas, amostras e

3

A PF
2.9 informação geológica, geoquímica, geofísica
cs preparadas ou obtidas pela ou pata o
s Operações de. Prospecção e Pesquisa, do

Mineração.

sinatura do Contrato pelas Partes a data de

trativo.

rações de pesquisa e preparação do depósito de

- para as Operações de Processamento,

em funcionamento das infra-estruturas
modas (incluindo, mas não limitado, a
esso, decapagem, tratamento, moagem,
tansporte, comunicações e infra-estruturas

e e quatro) horas consecutivas que se inicia e
utivos sem ajustamentos pata feriados,

vector Nacional de Minas da DNM.

*f'vas ou seus sucessores, e suas unidades e
República de Moçambique, bem como

ndo de viabilidade elaborado pelo
Ya TA contendo a informação exigida

vm estudo de impacto ambiental nos
| para a Actividade Mineira, aprovado

“es e trabalhos relacionados com a
*o e Processamento dos Recursos
onómica, bem como as actividades
“olvimento, a lavagem dos Recursos
«cialização de produtos Mineiros.

jo, expropriação ou outra tomada de
ou medidas que, individual ou

ig TA

'he é dado na cláusula 26.1.

Toe imbique e as suas divisões administrativas,
sus atribuições conduzam as funções do
amente ao território de Moçambique.

“o Je uma disposição do presente Contrato,
1 de Prospecção e Pesquisa ou Concessão

Os instrumentos legislativos, em vigor,
hos normativos, resoluções, posturas,
tória em Moçambique, desde que
“epública, no momento em que são

“fica o título mineiro nº 1151L atribuído
sionírio Mineiro que permite a Prospecção e

» deste Contrato.

do qua! o Produto Mineiro Comercial
“nto com fim lucrativo.

“Unistro dos Recursos Minerais eo
“te, ou qualquer sucessor na jurisdição

s Minemis, ou seus sucessores, e

mbique,

ubstantivo, a notificação entregue de
ate Contrato e, quando usado como

posto na cláusula 33 do presente

los para a produção de carvão
ta Central Térmica e de “Coalto-Liguids”,
“vel líquido, bem como para outros

+ Colectiva om sociedade detentora do
s de Reconhecimento,

E

"Operações de Processamento" significa as operações realizadas no decurso da
Exploração Mineira de forma a obter o Produto Mineral Comercial que requeira
Tratamento.

“Operações de Prospecção e Pesquisa” significa as operações de descoberta,
identificação, determinação das características c avaliação do valor económico dos
Recursos Minerais, utilizando diferentes métodos de pesquisa geológicos, geoquímicos
e geofísicos relacionados com a estrutura geológica superficial e subterrânea,
escavação, perfuração e sondagem, análise das propriedades químicas e físicas dos
Recursos Minerais e exame da viabilidade ambiental e económica do desenvolvimento
e exploração de um depósito de Recursos Minerais.

“Parte” significa o Concessionário Mineiro ou o Governo, conforme o contexto, e

“Partes” significa ambos conjuntamente.

“Perito Independente” significa um perito independente nomeado nos termos da
p' gn Pp: Pp
cláusula 29.

“Pessoa” inclui qualquer pessoa, singular ou colectiva, incluindo Concessionário
Mineiro.

«Plano de Produção Mineira” significa o plano submetido como parte do pedido da
Concessão Mineira de acordo com os requisitos estabelecidos na Lei de Minas.

”Produção Comercial” s; ca produzir anualmente na Área não menos de 20%
(vinte por cento) da capacidade instalada na mina, ou onde as Operações de
Mineração consistem exclusivamente de Operações de Processamento, 20% (vinte por
cento) da capacidade das plantas de processamento.

“Produto Mincral Comercial " significa o Minério/Recurso Mineral extraído da
terra na Área do Contrato, que seja susceptível de set vendido com ou sem
Tratamento ou Processamento.

“Programa de Controlo de Situação de Risco e Emergência” significa o conjunto
de procedimentos para Os diferentes riscos de acidentes da actividade, onde são
incluídas as causas, consequências, frequência ou probabilidade, medidas de prevenção
e de redução dos riscos.

“Programa de Gestão Ambiental” significa a documentação constituída pelo
conjunto de métodos e procedimentos para atingir os objectivos e as metas
ambientais, englobando ainda o programa de monitotização ambiental e o plano de
encerramento da mina, incluindo os aspectos sociais, económicos e culturais nos
termos definidos no Regulamento Ambiental para Actividade Mineira.

“Projecto da Central Térmica e de Coal-to-Liquids” significa o projecto que inclui

o desenvolvimento, concepção, construção, engenharia, instalação, procura, operação

MES

e manutenção da central térmica e/ou das instalações de “Coal-fo-Liguids” localizadas
na Área do Projecto da Central Térmica e de “Coal-to- Liguids”, utilizando carvão
resultante das Operações Minceiras, financiamento e refinanciamento e seguro de tais
actividades e bens e rendimento daí derivados, a produção de energia eléctrica a partir
da Central Térmica, a compra e venda da capacidade disponível e a produção de
combustível líquido com base em “Coalto-L iquids”, bem como o fornecimento de
serviços acessórios e as demais actividades relacionadas.

“Recurso Mineral” significa qualquer substância sólida, líquida ou gasosa formada
na crusta terrestre por fenómenos geológicos ou a ele ligados.

“Regulamento Ambiental para a Actividade Mineira” significa o Regulamento
aprovado pelo Decreto n.º 26/2004, de 20 Agosto.

"Regulamento da Lei de Minas” significa o Regulamento da Lei de Minas aprovado
pelo Decreto n.º 62/2006, de 26 de Dezembro.

"Relatórios" | significa todos os relatórios exigidos nos termos da Lei de Minas, do
Regulamento da Lei de Minas, do Regulamento Ambiental de Actividade Mineira, da
Lei Aplicável ou do presente Contrato a serem submetidos pelo Concessionário
Mineiro ao MIREM, e qualquer relatório geológico, geofísico, técnico, financeiro,
económico e de comercialização, estudos, análises e interpretações preparados ou
obtidos pelo ou para o Concessionário Mineiro relacionados com a Área do Contrato
ou para as Operações Minceiras.

"Situação de Incumprimento" significa a violação de uma disposição do presente
Contrato, da Lei Aplicável ou de qualquer Licença de Prospecção e Pesquisa ou
Concessão Mineita relativa à Área do Contrato.

"Subcontratado" significa qualquer pessoa, singular ou colectiva, que ao abrigo
de um contrato celebrado com o Concessionário Mineiro presta qualquer serviço em
relação as Operações Mineiras nos termos do presente Contrato.

"Terceiro" significa uma pessoa que não é o Estado ou o Concessionário Mineiro,
que constitui o Concessionário Mineiro, uma Associada de qualquer pessoa
constituindo o Concessionário Mineiro, qualquer Operador Mineiro ou
Subcontratado.

“Título Mineiro” significa a Licença de Reconhecimento, Licença de Prospecção

e Pesquisa, Certificado Mineiro, Concessão Mineira ou qualquer um dos presentes
títulos, consoante o contexto em que a expressão “Título Mineiro” é usada.

“Trimestre” | significa o período de 3 (três) meses consecutivos, os quais iniciam em
1 de Janeiro, 1 de Abril, 1 de Julho e 1 de Outubro e terminam em 31 de Março, 30 de

Junho, 30 de Setembro e 31 de Dezembro, respectivamente.
Ng 7

«Trimestre Civil” significa um período de 3 (três) meses consecutivos a partir de 1
de Janeiro, 1 de Abril, 1 de Julho e 1 de Outubro e termina a de 31 de Março, 30 de
Junho, 30 de Setembro e 31 de Dezembro, respectivamente.

«Utente da Terra” significa o indivíduo ou entidade que, em conformidade com a
Lei de Terras e demais legislação aplicável, usa ou ocupa a teira.

1.2. Interpretação.
No presente Contrato a não ser que o contexto indique o contrário:

(a) O singular inclui o plural, o masculino inclui o feminino, e vice-versa;

(b) A divisão do presente Contrato em cláusulas, números, alíneas e anexos, à
inserção de cabeçalhos e a inclusão do índice são unicamente para conveniência das
referências, não afectando a sua aplicação e interpretação. Excepto se indicado de
outra forma, a referência a um artigo, cláusula, número, alínea ou anexo deve ser
entendida como referência a um artigo, cláusula, número, alínea ou anexo do presente
Contrato;

(co) a referência a quaisquer leis ou outra legislação inclui qualquer emenda,
alteração, adição ou legislação superveniente;

(d) excepto se de outra forma expressamente indicado, a referência a qualquer
valor monetário é referência a esse valor monetário em dólares dos Estados Unidos
da América;

(e) se qualquer área é descrita no presente Contrato por meio de cootdenadas
geográficas e por meio de esboço ou mapa, à área indicada por coordenadas
geográficas deverá prevalecer, em caso de qualquer inconsistência;

(£) a referência a uma parte inclui os sucessores e cessionários autorizados; e

(g) os termos usados no presente Contrato que não estejam definidos têm o

significado que lhes é atribuído pela Lei de Minas.

1.3. Anexos. Cada anexo em apenso constitui parte integral do presente

Contrato.
CLÁUSULA 2 - ÂMBITO

24, Âmbito do Contrato

O presente Contrato Mineiro é celebrado, nos termos do artigo 25 da Lei de Minas,
entre o Governo representado pelo Ministério dos Recursos Minerais e O
Concessionário Mineiro.

2.2. Objecto do Contrato

O presente Contrato tem como objecto estabelecer:

a) as circunstâncias ou outras formas através das quais o Governo exercerá as
competências que lhe são conferidas nos termos da Lei de Minas e regulamentação
complementar;

b) os termos e condições da Licença de Prospecção e Pesquisa;

c) os termos e condições da Concessão Mineira emergente de tal Licença de

Prospecção e Pesquisa;
e q
d) os direitos e as obrigações das Partes relativamente à Área do Contrato; e
e) os termos telativos à resolução de litígios emergentes do Contrato ou da aplicação
da Lei de Minas e dos regulamentos complementares.

23. Prevalência da Lei
O presente contrato, está sujeito à legislação mineira e outra aplicável.

24. Operações Mineiras e Recursos Minerais sujeitos a este Contrato
O presente Contrato é aplicável às Operações Mineiras dos Recursos Minerais que se
encontram na Área do Contrato.

2.5. Despesas Mínimas
O Concessionário Mineiro obriga-se a realizar uma despesa anual mínima nas

actividades de Prospecção e Pesquisa, estipulada no presente Contrato, durante o
prazo de validade da Licença de Prospecção e Pesquisa e da Concessão Mineira
emitida para a Área do Contrato. O Concessionário Mineiro obriga-se igualmente a
realizar O investimento mínimo estipulado em infra-estruturas e Desenvolvimento na
Área do Contrato. As obrigações estipuladas nesta cláusula vinculam o Concessionário
Mineiro durante a validade deste Contrato e caducam no seu término, por qualquer
motivo, incluindo, mas não limitado a, rescisão que resulte da decisão do
Concessionátio Mineiro de resolver este Contrato nos termos da cláusula 28.

CLÁUSULA 3 - REPRESENTAÇÕES E GARANTIAS

31 Gatantia geral

Cada uma das Partes representa e garante que tem plenos poderes e autoridade para
celebrar este Contrato e cumprir todas as suas obrigações, que este Contrato constitui
uma obrigação vinculativa e de cumprimento integral pelas Partes, e que todas as
aprovações necessárias para as Partes celebrarem este Contrato de acordo com as suas

leis nacionais foram obtidas.

3.2 Representações e garantias do Concessionário Mineiro
O Concessionário Mineiro representa e garante ao Governo, à partir da Data Efectiva
deste Contrato e durante a sua vigência, que:

(a) toda a informação fornecida pelo Concessionário Mineiro no pedido para
celebrar este Contrato estava livre de qualquer declaração intencional material ou
omissão de factos:

b) o Concessionário Mineiro é uma sociedade por quotas devidamente constituída e
registada sob as leis de Moçambique, com personalidade jutídica e com plenos
poderes e autoridade pata dispor e operar as suas propriedades e para conduzir os
seus negócios de acordo com a lei de Moçambique;

(c) não existem acções pendentes ou ameaças de dissolução, liquidação, insolvência
ou recuperação do Concessionário Mineiro, voluntária ou involuntária;

(d) o Concessionário Mineiro encontra-se registado no Registo de Entidades Legais
de Maputo, sob o nº 100017881;

(e) o Concessionário Mineiro tem acesso à capacidade financeira, técnica e de gestão
necessárias para a realização pronta e efectiva das suas obrigações nos termos do

pm
presente Contrato, com O entendimento de que deve atempadamente utilizar esses
recursos sob a sua supervisão para alcançar os objectivos das suas obrigações de
trabalho;

(D o Concessionário Mineiro tem plenos direitos e capacidade jutídica pata executar,
outorgar e implementar o presente Contrato e as operações nele contempladas, de
acordo com os seus termos;

(g) este Contrato é assinado e outorgado por um representante devidamente
autorizado do Concessionário Mineiro; e

(h) uma cópia da deliberação do Conselho de Administração do Concessionário
Mineiro autorizando o seu representante a celebrar o Contrato em representação do
Concessionário Mineiro encontra-se no Anexo B.

3.3 Representações e garantias do Governo
O Governo representa e garante ao Concessionário Mineiro, a partir da Data Efectiva

deste Contrato e durante a sua vigência, que:

(a) O Ministro é, para efeitos deste Contrato, o representante autorizado do
Governo e está mandatado para o outorgar nessa capacidade;

(b) após a aprovação deste Contrato pelo Conselho de Ministros, o Governo está
vinculado aos seus termos;

(c) não existem outros Títulos Mineiros, pedidos de Títulos Mineiros, reclamações,
opções, cessões de exploração, licenças, arrendamentos, contratos de operação ou
outros ónus que afectem à Área do Contrato ou os diteitos do Concessionário
Mineiro no âmbito deste Contrato;

(d) o Govemo não conhece quaisquer notificações, contestações ou outros
procedimentos ou causas judiciais pendentes ou ameaçadas relativamente à Área do
Contrato e em toda a Árca do Contrato não existem áreas vedadas à Actividade
Mineira nos termos da Lei Aplicável;

(e) o Governo determinou antes da celebração deste Contrato que O Concessionário
Mineiro dispõe de todas as qualificações e nenhuma das desqualificações, conforme
definidas pela Lei de Minas, para lhe ser atribuída uma Licença de Prospecção e
Pesquisa /Concessão Mineira; e

(£ a celebração, outorga € implementação deste Contrato e dos seus termos não
viola nenhuma lei, regulamento ou ordem de qualquer autoridade governamental,
ministério ou agência ou qualquer tribunal Moçambicano.

3.4 As Partes devem agir para efectivar o Contrato
Sujeito à Lei Aplicável, cada uma das Partes concorda em celebrar e outorgar todos os
instrumentos e praticar todos os actos convenientes ou necessários para dar eficácia

ao disposto no presente Contrato.

3.5 As Partes devem agit em boa-fé
Cada uma das Partes compromete-se à cumprir os termos e condições do presente

Contrato de acordo com as regras de boa-fé.

3.6 Modificação Unilateral

Nos termos do disposto no attigo 33 da Lei nº 14/2002, de 26 de Junho, Lei de Minas, o

Govemo e o Concessionário Mineiro comprometem-se à não alterar unilateralmente os
10

termos do ptesente Contrato, nem por instrumento legislativo ou por outro meio e a não
agir de uma maneira que afecte adversamente os direitos ou os incentivos concedidos ao
Projecto e/ou ao Concessionário Mineiro ao abrigo do Contrato e dos Títulos Mineiros
dentro da Área do Contrato.

361 O investimento realizado pelo Concessionário Mineiro e as Operações
Mineiras na Área do Contrato são considerados um investimento para efeitos do
artigo 2 do Tratado entre a República de Moçambique e a República das Mautícias
para a Promoção e Protecção Recíproca de Investimentos ratificado pelo Governo 20
abrigo da Resolução nº 47/98 de 28 de Julho — Boletim da República nº 29, I Série, de
28 de Julho de 1998. Nos termos do Tratado entre a República de Moçambique c a
República das Maurícias para a Promoção e Protecção Recíproca de Investimentos ou
outro tratado aplicável semelhante o Concessionário Mineiro beneficiará das garantias
do Tratado relativamente à expropriação, nacionalização e compensação respectiva,
bem como um tratamento não menos favorável ao que se concede aos investimentos
e actividades associadas aos investimentos de outtas empresas proptiedade de ou
controladas por estrangeiros.

3.6.2 O Governo compromete-se a conceder aos investimentos do Concessionário
Mineiro um tratamento não menos favorável ao que concede aos investimentos é
actividades associadas aos investimentos de outras empresas de propriedade de ou
controladas por estrangeiros.

3.6.3 O Governo reconhece e garante que O Projecto do Concessionário Mineiro é
um reconhecido projecto de investimento directo estrangeiro.

CLÁUSULA 4 - CONCESSÃO DE DIREITOS DE PROSPECÇÃO E
PESQUISA E DIREITOS DE MINERAÇÃO

44, Direitos exclusivos aos Títulos Mineiros

O Concessionátio Mineiro terá o direito exclusivo de requerer e de lhe ser atribuída e
prortogada na Área do Contrato uma Licença de Prospecção e Pesquisa e ou uma
Concessão Mineira. O Governo obriga-se a não emitir qualquer Título Mineiro ou
Contrato Mineiro na Área do Contrato sem ter obtido o consentimento por escrito do
Concessionário Mineiro.

4.2. Atribuição de Concessão Mineira
Uma vez submetido um pedido completo e válido pelo Concessionário Mineiro, de

acordo com o disposto na Lei de Minas, o Ministro concorda:

(a) Conceder ao Concessionário Mineiro uma Concessão Mineita sujeita ao regime
fiscal em vigor na data da assinatura do Contrato Mineiro pata Exploração
Mineira na Área do Contrato pelo período solicitado, sujeito ao disposto na
cláusula 4.6, baseado na vida económica da mina ou das Operações Mineitas, mas
não superior a 25 (vinte e cinco) anos, desde que todos os requisitos aplicáveis da

Lei de Minas e deste Contrato tenham sido cumpridos; e
ME

(b) Sujeito ao regime fiscal em vigor na data da autorização da prorrogação,
prorrogar, quantas vezes for necessário, a Concessão Mineira, para O período de
prorrogação solicitado desde que cada prorrogação não exceda 25 (vinte e cinco)
anos e o Concessionário Mineiro possa demonstrar cumulativamente o seguinte:
() a existência de Minério suficiente que demonstre viabilidade económica
continuada das Operações Mineiras;

(ii) o cumprimento das obrigações especificadas na Concessão Mineira e neste
Contrato;

(ii)o não incumprimento de qualquer disposição da Lei de Minas e do
Regulamento da Lei de Minas que constitua fundamento para a suspensão
ou revogação da Concessão Mineira.

43  Indeferimento de pedido de Concessão Mineira

Se o Ministro indeferir o pedido de uma Concessão Mineita ou protrogação da mesma
nos termos desta cláusula, o Concessionário Mineito pode recorrer a um Perito
Independente, de acordo com o previsto na cláusula 29 do presente contrato. Se o
Perito Independente entender que o Concessionário Mineiro reúne os requisitos
especificados na Lei de Minas e neste Contrato para a atribuição ou prorrogação da
mesma Concessão Mineira, o Ministro deverá conceder ao Concessionário Mineiro a
Concessão Mineira ou a sua prorrogação no prazo de quarenta e cinco (45) Dias de
Calendário a partir da data de tal decisão

44 — Número de Títulos Mineiros
Haverá um Título Mineiro que o Concessionário Mineiro pode pedir e ser atribuído

dentro da Área do Contrato.

45 — Limites da Área da Concessão Mineira

A Área da Concessão Mineira não deverá exceder a área máxima especificada na
cláusula 5.5.1 ou a área razoável necessária para realizar as Operações Mineiras
conforme descritas no Estudo de Viabilidade, qualquer que seja a menor das duas Na
eventualidade de as Partes não chegarem a acordo relativamente à área razoável
requerida, qualquer das Partes pode submeter o assunto em litígio para resolução por
um Perito Independente, de acordo com o cstabelecido na cláusula 29. Se o Perito
Independente entender que o Concessionário Mineito reúne os requisitos
especificados na Lei de Minas para à atribuição da Concessão Mineira, O Ministro
deverá atribuir ao Concessionário Mineiro a Concessão Mineira para a área
determinada como razoável pelo Perito Independente desde que não exceda o
tamanho máximo especificado pela cláusula 5 no prazo de quarenta e cinco (45) Dias

de Calendário após a emissão de tal decisão.

4.6 Direito exclusivo de uso da terra

O Concessionário Mineiro terá o direito de uso e aproveitamento exclusivo da terra e
beneficiará de toda e qualquer porção de terra dentro da Área da Concessão Mineira,
sujeito à aquisição do título de uso e aproveitamento da terra e à aquisição e extinção
de direitos de Terceiros mediante o pagamento de compensação e/ou teassentamento
de acordo com a Lei Aplicável c o presente Contrato.

47 Gás metano derivado de carvão

Para efeitos do presente Contrato, as Partes acordam que o Concessionário Mineiro
terá direito de preferência sobre a extracção do gás metano (CBM & CMM) derivado
de carvão que venha a detectar na Área do Contrato, contanto que sempre sujeito a
negociação de um outro contrato ao abrigo da Legislação Aplicável.

CLÁUSULA 5 - ÁREA DA CONCESSÃO MINEIRA

5.1 Área máxima da Concessão Mineira
A Área da Concessão Mineira não deverá exceder o número de unidades cadastrais

que corresponda ao Anexo A, e igual a 15.840 hectares.

5.2 Área, forma e localização da Área da Concessão Mineira

A Área da Concessão Mineira consiste em toda a área dentro dos limites geralmente
descritos e mostrados no mapa que constitui o Anexo À e cujas coordenadas
geográficas e 792 unidades cadastrais estão explicitamente definidas no Anexo À.

5.3 Levantamento topográfico e dematcação

O Concessionário Mineiro não é obrigado a fazer um levantamento topográfico da
área de Licença de Prospecção e Pesquisa nem colocar marcos nos limites da área da
mesma de acordo com o disposto na Lei de Minas. O Concessionário Mineiro é
obrigado a demarcar e colocar marcos na Área da Concessão Mineira.

5.4 — Abandono da Área

5.4.1 Abandono da área da Licença de Prospecção e Pesquisa

De acordo com o Regulamento da Lei de Minas, o Concessionário Mineiro pode para
a Licença de Prospecção e Pesquisa relativa a Área do Contrato abandonar em parte
ou na totalidade a área de Prospecção e Pesquisa. A área remanescente da Licença de
Prospecção e Pesquisa deverá consistir de unidades cadastrais que sejam contíguas ou
tenham pelo menos um lado comum e não devem incluir nenhuma unidade cadastral

dispersa nem ligadas por um simples vértice.

5.42 Abandono da Área da Concessão Mineira

O Concessionário Mineiro pode, a qualquer momento durante o prazo da Concessão
Mineira, incluindo qualquer uma das suas prorrogações, abandonar parte ou a
totalidade da Área de Concessão Mineira. A área remanescente da Concessão Mineira
deverá consistir de unidades cadastrais que sejam contíguas ou tenham pelo menos
um lado em comum e não devem incluir unidades cadastrais dispersas ou que estejam

ligadas apenas por um vértice.

5.43 Abandono pode resultar em Área do Contrato não contígua
É permitido tornar a Área do Contrato em duas ou mais áreas não contíguas como

resultado do abandono.

5.44 O Abandono da totalidade da Área do Contrato deverá resultar no

término do Contrato
De acordo com e sujeito ao Regulamento da Lei de Minas, o Concessionário Mineiro
pode, a qualquer momento da vigência deste Contrato, abandonar a totalidade da Area

do e
isa
do Contrato através do abandono de toda a área de Licença de Prospecção e Pesquisa
e ou área da Concessão Mineira. Desde que se encontrem cumpridas, pelo
Concessionário Mineiro, todas as obrigações previstas na Lei de Minas, o MIREM
deverá aprovar o abandono e iniciar o término deste Contrato nos termos da cláusula
28.

5.4.5 Data efectiva do abandono tem efeitos

Sujeito ao cumprimento do previsto nesta clausula 5 e no Regulamento da Lei de
Minas, o abandono da área produzirá efeitos a partir da data estabelecida na
Notificação ao Concessionário Mineiro, a qual não deverá ser inferior a 90 (noventa)
dias nem superior a 180 (cento e oitenta) dias.

5.4.6 Efeitos do abandono

Quando o abandono de qualquer área tenha lugar de acordo com o previsto nas
cláusulas 5.4.1, 5.4.2 ou 5.4.4, a área abandonada deverá cessar de ser parte integrante
da Área do Contrato (excepto para a área de Licença de Prospecção e Pesquisa que
fica parte de uma Área de Concessão Mineira), e o Concessionário Mineiro será isento
das suas obrigações sem contudo afectar nenhuma obrigação na qual tenha incorrido
antes do abandono. Qualquer abandono será anotado no mapa e os limites descritos
no Anexo A.

5.5 — Alargamento da Área da Concessão Mineira e da Área do Contrato

5.5.1 Limite máximo da Área da Concessão Mineira

Qualquer Área da Concessão Mineira concedida ao Concessionário Mineiro dentro da
Área do Contrato, incluindo qualquer alargamento da área, deverá corresponder à área
necessária para a realização das Operações Mineiras.

5.52 Alargamento da Área da Concessão Mineira

De acordo com o Regulamento da Lei de Minas, o Concessionário Mineiro pode
solicitar ao MIREM o alargamento da área sujeita à Concessão Mineira, e o MIREM
deverá conceder o alargamento de qualquer Área da Concessão Mineita quando o
Concessionário Mineiro possa demonstrar que a área requerida:

(a) está disponível;
(b) é indispensável como parte integrante das Operações Mineiras; ou

(c) contém Recursos Minerais;
(d) a Área da Concessão Mineira alargada não excederá a área máxima

especificada na cláusula 5.1; e
(e) o Concessionário Mineiro não está em falta nas suas obrigações decorrentes da

Concessão Mineira e do presente Contrato.

Na eventualidade de as Partes não concordarem na necessidade do alargamento da
área como parte integrante das Operações Mineiras ou no facto de a área solicitada
conter Recursos Minerais que justifiquem a extensão da área, qualquer das Partes pode
remeter o assunto em litígio para determinação, de acordo com a cláusula 29, por um
Perito Independente. Se o Perito Independente determinar que o Concessionário
Mineiro reúne os requisitos especificados neste número, o MIREM deverá conceder

NT GS

ao Concessionário Mineiro o alargamento da Área da Concessão Mineira que o Perito
Independente determinar que seja razoável no prazo de quinze (15) Dias de
Calendário a contar da data de Notificação de tal decisão pelo Perito Independente.

5.5.3 O Concessionário Mineiro pode pedir o alargamento da Área da
Concessão Mineira e da Área do Contrato

Quando quaisquer depósitos de Minérios, descobertos pelo Concessionário Mineiro
no decurso das Operações Mineiras na Concessão Mineira, possuam potencial de
Produtos Minerais Comerciais e se estendam numa área contígua para além dos
limites da Área do Contrato, o Concessionário Mineiro poderá solicitar ao MIREM a
aprovação do alargamento da Área da Concessão Mineira e da Área do Contrato por
forma a incluir a totalidade da área de tais depósitos de Recursos Minerais. Desde que
tal alargamento não afecte os direitos de qualquer outra Pessoa em relação à Área do
Contrato, a Área da Concessão Mineira não exceda a área máxima especificada na
cláusula 5.1 e os pré-requisitos do Regulamento da Lei de Minas estejam satisfeitos, O
MIREM deverá deferir tal pedido, estando a área objecto do alargamento sujeita aos
mesmos termos e condições da área existente antes do alargamento. Quando o pedido
para o alargamento da área for deferido, a Área do Contrato incluirá a área em causa e
o Anexo À será emendado de acordo com a autorização. Na eventualidade de disputa
entre as Partes em relação aos limites, extensão ou localização da área, qualquer das
Partes pode submeter a determinação dos limites da nova Área da Concessão Mineira
e da nova Área do Contrato, de acordo com a cláusula 29, a um Perito Independente.
Se o Perito Independente determinar que os depósitos dos Recursos Minerais contêm
potencial de Produtos Minerais Comerciais descobertos pelo Concessionário Mineiro
no decurso de Operações Mineiras na Concessão Mineira e que se estenda para além
dos limites da Área do Contrato e se o Concessionário Mineiro tiver cumprido os
requisitos especificados pela Lei de Minas no concernente à concessão do alargamento
da Área da Concessão Mineira, o MIREM deverá conceder o alargamento da Área do
Contrato determinado como razoável pelo Perito Independente dentro de (15 quinze)

Dias de Calendário após tal determinação.

P E FASES D ONTRAT

CLÁUSULA

6.1 Prazo do Contrato
Este Contrato terá início na Data Efectiva e terminará no prazo de 25 anos e quando

as condições estabelecidas na cláusula 28.1 forem satisfeitas.

6.2 Fases das Operações Mineiras
Este Contrato é válido para as fases de Prospecção e Pesquisa, Estudo de Viabilidade,
Desenvolvimento, operacional e de recuperação e encerramento das Operações

Mineiras.

6.3 A Área do Contrato pode ter múltiplas fases ao mesmo tempo

O Concessionário Mineiro pode realizar Prospecção, Pesquisa, Estudo de Viabilidade,

Desenvolvimento, Operações Minciras, reclamação e encerramento simultaneamente

em diferentes áreas da Área do Contrato, desde que as respectivas Licença de
I5

Prospecção e Pesquisa e ou Concessão Mineira tenham sido previamente obtidas e
sejam válidas.

CLÁUSULA 7- FASE DE PROSPECÇÃO E PESQUISA

7.1 Obrigações da fase de Prospecção e Pesquisa

“ O Concessionário Mineiro deve cumprir todas as obrigações ao abrigo da Licença de
Prospecção e Pesquisa juntamente com todas as obrigações estabelecidas na Lei de
Minas, no Regulamento da Lei de Minas e neste Contrato.

7.2 Trabalho Obrigatório na fase de Prospecção e Pesquisa

O Governo concorda que o cumptimento pelo Concessionário Mineiro das
obrigações especificadas na presente cláusula satisfaz os requisitos do programa de
trabalho, estabelecidos pelo Regulamento da Lei de Minas em relação à Licença de
Prospecção e Pesquisa do Concessionário Mineiro dentro da Área do Contrato.

7.2.1 Obrigação de atingir a despesa mínima

O Concessionário Mineiro deverá despender em Operações de Prospecção e Pesquisa
em cada Área de Prospecção e Pesquisa pelo menos o valor especificado na cláusula
8.4 e cumprir as obrigações do seu programa de trabalhos em cada Ano Civil durante
o prazo dessa licença. As despesas em Operações de Prospecção e Pesquisa numa área
de Licença de Prospecção e Pesquisa não podem ser contabilizadas como despesas
noutra área de Prospecção e Pesquisa.

7.2.2 Despesa excessiva pode ser transportada

Se durante um Ano Civil, o Concessionário Mineiro despender, em Operações de
Prospecção e Pesquisa numa área de Licença de Prospecção e Pesquisa, um valor que
seja superior à despesa anual mínima estabelecida, o valor em excesso pode ser
aplicado para satisfazer até 75% (setenta e cinco por cento) da despesa mínima das
obrigações de trabalho necessárias para essa Licença no Ano Civil seguinte.

7.2.3 Pagamento Compensativo

Se, durante o Ano Civil, o Concessionário Mineiro não despender um valor igual ou
superior à despesa mínima anual da sua Licença de Prospecção e Pesquisa dentro da
Área do Contrato, incluindo qualquer saldo positivo dos anos anteriores para essa
Licença, o Concessionário Mineiro deverá, até 15 de Janeiro do ano subsequente,
fazer um pagamento não reembolsável ao MIREM suficiente para compensar a

diferença.

7.2.4 Cálculo da despesa anual

O valor mínimo do trabalho das Operações de Prospecção e Pesquisa necessário em
cada ano para cada Licença de Prospecção e Pesquisa dentro da Área do Contrato
deverá ser calculado com base na superfície por hectares ou kilómetros quadrados da
respectiva Área do Contrato, em 15 de Janeiro desse ano.

7.2.5 Trabalho que se qualifica para cumprir com as obrigações de trabalho
O trabalho mínimo da Licença de Prospecção e Pesquisa, incluído nas Operações de

Prospecção e Pesquisa, inclui o seguinte:
6
ba

a) pesquisa bibliográfica e análise de trabalhos anteriores;

b) levantamentos dos limites e de controlo e mapeamento topográfico;

9) interpretação de foto geológica e remoto de imagem;

d) levantamentos geológicos, geofísicós e geoquímicos;

e) prospecção no geral;

£) estabelecimento da malha de perfuração;

g) abertura de trincheiras, furos e escavações;

h) perfuração, abertura de túneis e outros trabalhos subterrâneos de

desenvolvimento;

d) colheita de amostra incluindo amostragem em granel, análises e ensaios;

) | perfuração, onde cotas ou perfurações estejam registados e analisados;

k) registos geofísicos das perfurações;

D registo de perfurações ou cortes;

m) estudos petrográficos, petrológicos e mineralográficos;

n) estudos metalúrgicos e de bencficiação, instalações de ensaio;

0) estudos de pré-viabilidade e estudos de viabilidade;

P) estudos de comercialização de Produtos Minerais Comerciais;

9) estudos ambientais de base, trabalho de avaliação de impacto ambiental, pesquisas
de impacto ambiental, Programas de Gestão Ambiental;

*) estudos e planos de impactos socioculturais;

s) preparação de Relatórios;

) recuperação e reabilitação ambiental; e

u) outros trabalhos razoáveis que sejam necessários mediante aprovação do Director
Nacional de Minas.

7.2.6 Valor do trabalho de Prospecção e Pesquisa

O valor do trabalho das Operações de Prospecção e Pesquisa, se os custos forem
razoáveis, documentados com detalhe suficiente para estabelecer a autenticidade dos
mesmos e estejam directamente relacionados com a realização dos trabalhos indicados
na cláusula 7.2.5 relativa à área da Licença de Prospecção e Pesquisa, incluem, entre

outros:

a) o valor total das seguintes despesas:
3) salários e benefícios do pessoal de campo e laboratório;
i) — alimentação e acomodação;
iii) — aluguer de equipamento c instrumentos;
iv) | análises e ensaios;
v) trabalho subcontratado;
vi) compensação para o Utente da Terra;
vii) construção de acampamento; e
viii) transporte doméstico para o lugar da Prospecção e Pesquisa.
b) até um valor total não superior a dez por cento (10%) do valor total das
despesas contabilizadas nos termos da alínea a) para:

() — transporte internacional para Moçambique;
i carga e frete;
(iii) materiais de escritório e serviços;

vel

(iv) construção de estradas;

(7) o preço de compra de equipamento que permanecerá no local para as
Operações de Exploração Mineira a realizar no futuro;

(vi) salários e benefícios do pessoal de escritório e pessoal administrativo;

(vii) trabalho contratado a uma Associada; e

(viii) despesas incorridas na sede.

7.2.7 Trabalho a ser executado sob supervisão profissional

Todas as pesquisas, estudos, interpretações científicas e todos os registos de
perfurações e cotas efectuados no âmbito de Operações de Prospecção e Pesquisa
devem ser conduzidos por um geólogo, geofísico, geoquímico, engenheiro ou técnico
sob a directa supervisão do Concessionário Mineiro (ou Subcontratado do
Concessionário Mineiro).

7.2.8 O Concessionário Mineiro deve informar o MIREM da descoberta

O Concessionário Mineiro deve, sem prejuízo do disposto neste Contrato em matéria
de confidencialidade, informar imediatamente o Director Nacional de Minas da
descoberta, da indicação ou da ocorrência de depósitos de Minério, descrevendo a

localização e as características da descoberta.

7.3 Início do Estudo de Viabilidade Económica

Após confirmar a descoberta económica e comercialmente viável de depósito de
Minério na Área do Contrato, o Concessionário Mineiro deverá preparar como parte
de qualquer pedido para uma Concessão Mineira, um Estudo de Viabilidade, incluindo
um Plano de Exploração Mineira, descrevendo o seu programa de desenvolvimento e
produção.

7.4 Conteúdo do Estudo de Viabilidade

As Partes reconhecem que o conteúdo do Estudo de Viabilidade dependerá das
casacterísticas do Produto Mineral Comercial, do jazigo do Minério, da localização
física do jazigo do Minério, e outros factores que não podem ser conhecidos no
momento da Data Efectiva do presente Contrato. Contudo, as Partes acordam que, a
necessidade de Estudo de Viabilidade, que sirva de suporte para o pedido pelo
Concessionário Mineiro para uma Concessão Mineita na Area do Contrato, estará
satisfeito se o Estudo de Viabilidade, redigido na língua portuguesa, conter O seguinte:

(a) Um Plano de Exploração Mineira, incluindo todas as informações
especificadas no Regulamento da Lei de Minas e necessárias para um plano de
produção mineira e a informação seguinte:

(i) detalhes do depósito do Minério, inclúindo as reservas provadas, estimadas e
inferidas, as características físicas e químicas, mineralógicas e técnicas dos
minerais;

(i) concepção do local da mina mostrando a previsão aproximada da localização da
mina e das demais instalações da mina incluindo poços, galerias, infra-
estruturas, cscombreiras, represas, entulhos, aterros, edifícios, unidades de
moagem, locais de tratamento e processamento, furos, poços, acomodação de
trabalhadores, oficinas e outros edifícios durante os primeiros 10 (dez) Anos

Civis de Mineração;
Dra
(ii) o cronograma das operações;

(iv) a data provável do início do Desenvolvimento;

(v) a data provável do início da produção comercial;

(vi) a Capacidade Instalada da operação, e a quantidade anual estimada do Produto
Mineral Comercial a ser produzido;

(vii) descrição detalhada dos prováveis métodos de Mineração a serem usados nos
primeiros 10 (dez) Anos Civis de Mineração;

(viii) no caso de mineração subterrânea, a descrição da rocha de cobertura o
depósito, declives temporários e fixos das paredes da mina e da terra superficial;

(ix) no caso de mina a céu aberto, uma indicação da localização da represa para O
depósito de desperdícios;

(x) descrição do transporte, ventilação, iluminação, drenagem e questões de risco e
de segurança;

(xi) descrição dos sistemas locais de abastecimento de água, energia e necessidades
infta-estruturais e de materiais;

(xii) descrição dos métodos a serem usados para à beneficiação ou processamento
do Minério bruto em Produtos Minerais Comerciais e a descrição de qualquer
perigo que tais métodos possam representar para Os trabalhadores e para o
público;

(xiii) descrição das infra-estruturas necessárias para à Exploração Mineira;

(xiv) proposta preliminar para medidas anti-poluição, protecção ambiental,
medidas de restauração e reabilitação dos solos, incluindo vegetação, bem como
propostas visando a minimização dos efeitos de mineração nas águas
superficiais e subterrâneas localizadas na Área do Contrato e em áreas
adjacentes;

(xv) identificação dos riscos de segurança e saúde para as pessoas envolvidas na
Mineração ou na Pesquisa e Prospecção e para o público em geral, e as
propostas de controle ou eliminação desses riscos;

(xvi) descrição dos explosivos e dos químicos e substâncias perigosos que serão
usados na Mineração, e como estes serão transportados, manuseados, usados e
armazenados;

(xii) necessidades de mão-de-obra qualificada e não qualificada;

(xviii) outra informação que o Concessionário Mineiro considere relevante;

(b) descrição do Produto Mineral Comercial provável de ser produzido e vendido, e
como o Concessionário Mineiro pretende comercializar ou vender o Produto
Mineral Comercial;

(c) descrição de qualquer plano de venda do Produto Mineral Comercial a

Associados e uma descrição de como o Concessionário Mineiro vai assegurar que

os preços de venda e quaisquer comissões e taxas associadas de cada encomenda

vendida a Associadas serão efectuados numa base justa do mercado;

descrição de como o Concessionário Mineiro prevê financiar o desenvolvimento

da mina;

(e) descrição de qualquer plano de financiamento por meio de empréstimos de uma
Associada incluindo uma descrição detalhada de como o Concessionário Mineiro
vai assegurar que os termos e condições de cada empréstimo incluindo o período
de pagamento, taxas de juros, e outras taxas não são mais do que seriam se os

fundos fossem obtidos de outras fontes não associadas;
add $ E

(d

Nord
(£) estudos económicos das receitas e custos projectados da mineração, incluindo
vendas anuais, rendimento, custos de capital e custos operacionais, amortização e
outras deduções, lucros, fluxo da caixa, ano de início de retorno do investimento
e taxa interna de retorno anual;

(g) descrição dos planos de compra de bens e serviços a Associadas e uma desctição
detalhada de como o Concessionário Mineiro pretende assegutar que os preços €
quaisquer comissões e taxas associadas de cada encomenda vendida a Associadas
serão efectuados numa base justa do mercado;

(h) um plano resumido de como o Concessionário Mineito pretende cumprir as
necessidades de emprego e formação do pessoal de acordo com a cláusula 18;

(i) descrição de como o Concessionário Mineiro tenciona cumprir o estabelecido na
cláusula 13.3.5 sobre a compra de bens e serviços.

CLÁUSULA 8 FASE DE DESENVOLVIMENTO

8.1 Entrega e aprovação do pedido de Concessão Mineira A
O Concessionário Mineiro fará um pedido de Concessão Mineira dentro da Área do
Contrato e o processamento e a aprovação de tal pedido serão efectuados de acordo

com o Regulamnto da Lei de Minas.

8.2 O Ministro aprovará uma Capacidade Instalada razoável

O Concessionário Mineiro especificará no seu Plano de Produção Mineira,
apresentado como suporte ao seu pedido de Concessão Mineira, a Capacidade
Instalada da operação planeada, que possa ser por fases, e o Ministro aprovará a
Capacidade Instalada proposta se for razoável. Se o Ministro, consideradas as
circunstâncias relevantes, considerar que a Capacidade Instalada não é razoável porque
materialmente inadequada, notificará o Concessionário Mineiro, expressando as razões
pata a sua reprovação e o Concessionário Mineiro poderá apresentar uma proposta
revista. Se a proposta revista for novamente reprovada, o Concessionário Mineiro
pode submeter a questão da razoabilidade da Capacidade Instalada a um Perito
Independente, nos termos estabelecidos na cláusula 29. Se o Perito Independente
determinar que a Capacidade Instalada é razoável, a proposta da Capacidade Instalada
será considerada aprovada.

8.3  Pré-condições da fase de Desenvolvimento
O Concessionário Mineiro iniciará o Desenvolvimento dentro da Área do Contrato

desde que tenha:

a), obtido uma Concessão Mineita na área aonde a Mineração será desenvolvida;

(b); iniciado o processo de aquisição do título do direito de uso e aproveitamento da

* terra provisório ou definitivo na área aonde a Mineração será desenvolvida; /

(c) obtido uma licença ambiental e a aprovação do Programa de Gestão Ambiental
de acotdo com o disposto na cláusula 24.4;

(d) obtido do Ministro a aprovação da Capacidade Instalada da Operação Mineira
realizada ao abrigo da Concessão Mineira dessa área;

(e) iniciado as negociações para a celebração de um Acordo de Desenvolvimento da
Comunidade de acordo com o disposto na cláusula 19.3;
(8

(8)

84

8.5

8.6

todos os direitos de uso e aproveitamento da terra que pertençam à Terceiros na
Área do Contrato, tenham sido extintos, através do pagamento ou depósito à
favor de Terceiros das compensações devidas e as pessoas reassentadas; e
apresentado a Notificação de início do Desenvolvimento 20 MIREM,
especificando a data em que pretende começar € incluindo um Relatório sobre O
plano dos trabalhos, uma cópia da Concessão Mineira, uma cópia do pedido do
direito de uso e aproveitamento da terra, provisório ou definitivo, uma cópia da
licença ambiental, uma cópia do Acotdo de Desenvolvimento da Comunidade, se
disponíveis.

Obrigação de trabalho na fase de Desenvolvimento

O Concessionário Mineiro deve começar o Desenvolvimento no prazo de 24
(vinte e quatro) meses a contar da data da emissão da licença ambiental ou da
autorização de uso e aproveitamento da terra, qualquer que seja à primeira a ser
atribuída. O Concessionário Mineiro despendetá um investimento mínimo de
US$ 50,000,000 (cinquenta milhões de dólares) em infra-estruturas e
Desenvolvimento na Área do Contato no decurso do período da Concessão
Mineira; À não observância pelo Concessionário Mineiro das obrigações acima
descritas no prazo de três (3) anos a contar da data da Notificação de início pelo
Concessionário Mineiro de acordo com a cláusula 8.3jou outro prazo de acordo
mútuo constitui fundamento pata o MIREM entregar uma Notificação de
Incumprimento de acordo com o disposto na cláusula 28, Às obrigações do
Concessionário Mineiro no âmbito destas cláusulas terminam com à resolução
deste Contrato ou à extinção da Concessão Mineita por qualquer motivo,
incluindo, mas não limitado, a decisão pelo Concessionário Mineiro de resolução
deste Contrato conforme estipulado na cláusula 28.

O Concessionário Mineiro Notificará o Director Nacional de Minas que à
despesa foi realizada

Após cumprimento pelo Concessionário Mineiro do estabelecido na cláusula 8.4
sobre a despesa, aquele Notificará o Dizector Nacional de Minas e anexará à
Notificação uma cópia do Relatório de Despesa Cumulativa preparado de acordo
com o disposto na cláusula 20.6.

O Director Nacional de Minas Notificará O Concessionário Mineiro sobre
o cumprimento da obrigação da despesa

No prazo de 45 (quarenta e cinco) Dias de Calendário a contar da recepção da
Notificação apresentada pelo Concessionário Mineiro, de acordo com o disposto
na cláusula 8.5, o Director Nacional de Minas Notificará O Concessionário
Mineiro sobre o cumprimento da despesa nos termos do disposto na cláusula 8.4
e, caso considere que à obrigação não tenha vido cumprida, indicará os

>
respectivos os motivos pelos quais à obrigação de despesa não está satisfeita.

8.6.1. Se o Director Nacional de Minas Notificar O Concessionário Mineiro que à
obrigação da despesa nos termos da cláusula 8.4. não tiver sido cumprida, O
Concessionário Mineiro pode, conforme o caso, emendar o Relatório da Despesa
Cumulativa ou submeter a questão da satisfação da obrigação da despesa nos termos
da cláusula 8.4. a um Perito Independente nos termos do disposto na cláusula 29.

dra”
8.6.2. Se o Perito Independente determinar que a obrigação da despesa nos termos da
cláusula 8.4. foi satisfeita, o cumprimento da obrigação da despesa será considerada

aprovada nos termos deste Contrato.

CLÁUSULA 9 FASE DE EXPLORAÇÃO MINEIRA

91 Obrigações da fase de Exploração Mincita

O Concessionátio Mineiro deverá cumprir todas as obrigações exigidas pela sua
Concessão Mineira, bem como todas as obrigações descritas na Lei de Minas e no
ptesente Contrato.

9.2 Início da Produção Comercial

Desde que o Concessionário Mineiro ou os Subcontratados tenham acesso 20
transporte ferroviário e às instalações portuárias para o manuseamento € carregamento
pata a exportação de produtos Minerais Comerciais mediante condições sustentáveis
em termos cometciais, o Concessionário Mineiro iniciará a Produção Comercial na
Área de Concessão Mineira no prazo de 36 (trinta e seis) meses à contar da data da
emissão da licença ambiental ou da autorização de uso e aproveitamento da terra,
qualquer que seja a última a ser atribuída. Se o Concessionário Mineiro não cumprir
este requisito, o Ministro poderá revogar a respectiva Concessão Mineira de acordo
com o disposto na Lei de Minas e seu Regulamento.

9.3 Notificação do início da Produção Comercial:

O Concessionário Mineiro Notificará o Director Nacional de Minas antes do início da
Produção Comercial e antes de atingir a Produção Comercial da Concessão Mineira.
Tal Notificação deverá ser efectuada com uma antecedência de pelo menos 30 (trinta)
Dias de Calendário em relação ao início.

9.4 Obrigações de trabalho da fase de Exploração Mineira

9.41 Notificação de alterações
O Concessionário Mineiro Notificará o Director Nacional de Minas de qualquer
alteração planeada e significativa nos métodos de operação, alteração da extensão dos

trabalhos e alterações no Plano de Produção Mineira.

942 O Concessionário Mineiro poderá apresentar um Plano de Produção
Mineira revisto

A qualquer momento, mas nunca mais do que uma vez por cada Ano Civil, o
Concessionário Mineiro poderá apresentar um Plano de Produção Mineira revisto,
podendo rever igualmente a estimativa da Capacidade Instalada. O Ministro aprovatá
tal Capacidade Instalada revista se for razoável. Se a aprovação do pedido da revisão
da Capacidade Instalada não for concedida ou for indeferida no prazo de 45 (quarenta
e cinco) Dias de Calendário, a contar da data de entrega do pedido pelo
Concessionário Mineiro ao Ministro, o Governo concorda que a aprovação se
considera tacitamente não concedida. Se, consideradas as citcunstâncias relevantes,o
Ministro considerar que a Capacidade Instalada revista não é razoável porque
materialmente inadequada, deverá informar o Concessionário Mineiro no prazo de 30
(trinta) Dias de Calendário a contar da data da entrega do pedido, explicitando o
fundamento do seu despacho e as emendas adequadas e razoáveis ao Plano de
Produção Mineira, Capacidade Instalada e/ou orçamento. O Concessionário Mineiro
poderá apresentar uma nova proposta revista da Capacidade Instalada. Se tal alteração
à Capacidade Instalada não for aprovada, o Concessionário Mineiro poderá submeter
o assunto a decisão por um Perito Independente de acordo com o disposto na
cláusula 29. Se o Perito Independente decidir que a Capacidade Instalada proposta é
razoável, a Capacidade Instalada considerar-se-á aprovada.

94.3 O Concessionário Mineiro deverá manter à Produção Comercial

O Concessionário Mineiro deverá manter os níveis de Produção Comercial em cada
uma das suas Áteas da Concessão Mineira, em cada ano, após o Ano Civil no qual a
Notificação do início de Produção Comercial dessa área tenha sido aptesentada 20
Director Nacional de Minas, de acordo com o disposto na cláusula 9.3.

9.44 A Produção Comercial satisfaz os níveis mínimos das obrigações de
trabalho

O Governo concorda que o cumprimento pelo Concessionário Mineiro dos requisitos
especificados na cláusula 9.4.3 de manutenção dos níveis de Produção Comercial na

Área da Concessão Mineira satisfaz as obrigações do Concessionário Mineiro quanto à
produção anual dessa Concessão Mineira.

94.5 Interrupção das operações resultando em revogação da Concessão
Mineira

Se o Concessionário Mineiro não mantiver à Produção Comercial na Área da
Concessão Mineira durante 5 (cinco) anos consecutivos após ter apresentado à
Notificação do início da Produção Comercial, de acordo com o disposto na cláusula
9.3 relativamente a essa Concessão Mineira, presume-se que O Concessionário Mineiro
não cumpriu o requisito de produção mínima, e o Ministro deverá Notificar o
Concessionário Mineiro da intenção de revogar à Concessão Mineira de acordo com o
disposto na Lei de Minas.

9.5 Expansão, modificação de instalações, Desenvolvimento de depósitos
adicionais de Minério

Antes de realizar qualquer expansão de Operações Mineiras, de fazer qualquer
alteração de vulto em instalações e de desenvolver quaisquer depósitos adicionais de
Minério dentro da Área da Concessão Mineira, O Concessionário Mineiro deverá
submeter pata aprovação pelo Ditector Nacional de Minas, uma estimativa da
Capacidade Instalada revista, o Produto Mineral Comercial a ser produzido
anualmente e os meios da sua produção, de acordo com o disposto na cláusula 9.4.2.

CLÁUSULA 10 - FASE DE RECUPERAÇÃO E ENCERRAMENTO

10.1 Obrigações da fase de recuperação e encerramento

O Concessionário Mineiro deverá, relativamente à sua Licença de Prospecção e
Pesquisa e Concessão Mineira na Área do Contrato, cumprir com todas as obrigações
de recuperação e encerramento descritas na Lei de Minas, no Regulamento Ambiental

23

EG
para a Actividade Mineita, e nos Plano de Gestão Ambiental e Programa de Gestão
Ambiental aprovados nos termos daquele regulamento e do presente Contrato.

10.2 Recuperação da área da Licença de Prospecção e Pesquisa
O Concessionário Mineito deverá recuperar, de modo contínuo, qualquer área
perturbada pelas Operações Mincitas realizadas relativamente a uma Licença de
Prospecção e Pesquisa durante c antes do fim do prazo da mesma € deixá-la em
condições razoavelmente similares às que existiam antes da sua emissão.

10.3 Recuperação da Area da Concessão Mineira

O Concessionário Mineiro deverá recuperar, de modo contínuo, qualquer área
perturbada pelas Operações Mineiras realizadas relativamente a uma Concessão
Mineira, de acordo com o Programa de Gestão Ambiental aprovado em conformidade
com a cláusula 24.4, durante e antes do fim do prazo da Concessão Mineira.

10.4 Garantias financeiras
O Concessionário Mineiro é obrigado a apresentar e manter as gatantias financeiras
nos tipos e valores aprovados no Programa de Gestão Ambiental de acordo com a

cláusula 24.3.4.
10.5 Encerramento da Mina

10.5.1 Declaração de encerramento
O Concessionário Mineiro Notificará o Director Nacional de Minas com uma

antecedência de 6 (seis) meses antes do encerramento permanente da mina dentro da
Área do Contrato, devendo tal Notificação incluir os motivos da decisão do

encerramento da mina.

10.5.2 Dever de manter segurança

O Concessionário Mineiro deverá tornar segura a área perturbada pelas Operações
Mineiras sob a sua Concessão Mincira antes de esta expirar de modo a gatantir a
segurança ao público e a futuros Utentes da Terra. Esta obrigação inclui mas não se

limita ao seguinte:

(a) todos os poços, incluindo os que permitem acessos e ventilação, deverão ser
permanentemente selados;

(b) todas as linhas de distribuição de energia usadas exclusivamente pelo
Concessionário Mineiro devem ser removidas;

(c) todos os poços com declives pronunciados e escarpaduras artificiais devem ser
nivelados de tal modo a tornar a curva de nível e os limites seguros por forma a
evitar quedas inadvertidas, e onde for necessário, vedados e com sinalização
duradoira que indique a existência de petigo; €

(d) todas as represas, quer sejam para água, entulhos ou resíduos, devem ser seguras
de modo a resistir a colapsos.

10.5.3 Programa de Encerramento da Mina
O Concessionário Mineiro deverá desenvolver, e actualizar periodicamente, de cinco
em cinco anos, como parte do Programa de Gestão Ambiental, e em consulta com a
comunidade local e a autoridade local, um Programa de Encestamento da Mina, o qual
prepare a comunidade local para o eventual encerramento das Operações Mineiras.
Tal programa deve ser articulado com o Acordo de Desenvolvimento da Comunidade
em conformidade com o disposto na cláusula 19.2.2.

10.5.4 Remoção de bens móveis, imóveis e não removíveis

Sem prejuízo do estipulado na cláusula 22.2, o Concessionário Mineiro deverá,
aquando do encerramento da mina, temover todos os bens móveis. Todos os bens
imóveis, tais como edifícios, instalações e vedações (excepto os necessários para
preservar a segurança) devem ser demolidos e o local nivelado, excepto se à
ptopriedade dos bens for transferida pata um Utente da Terra ou para a comunidade
local. Os bens não removíveis, tais como represas de entulhos e poços devem ser
conservados seguros de acordo com O disposto na cláusula 10.5.2. Sem prejuízo destes
requisitos e das disposições do Regulamento da Lei de Minas sobre o destino da
propriedade, quaisquer bens móveis, imóveis e não removíveis do Concessionário
Mineiro que permaneçam no solo que anteriormente tenha sido objecto de uma
Concessão Mineira do Concessionário Mineiro serão considerados abandonados e
tornar-se-ão propriedade do Estado sem quaisquer encargos.

CLÁUSULA 1 DISPOSIÇÕES CAPACIT. TES

11,1 Direito de uso da terra pelo Concessionário Mineiro

Sujeito ao disposto na cláusula 11.2, para o propósito de realizar as Operações
Mineiras e sujeito à Lei Aplicável e outras disposições deste Contrato, O
Concessionário Mineiro terá os direitos que a seguir são descritos, bem como a
qualquer direito concedido por um Título Mineiro dentro da Área do Contrato:

(a) o direito de ingressar e ocupar à área de Prospecção e Pesquisa concedida ao
Concessionário Mineiro dentro da Área do Contrato;

(b) o direito exclusivo de ingressar e ocupat à área de Prospecção e Pesquisa
concedida ao Concessionário Mineito dentro da Área do Contrato, após à
extinção ou compensação de direitos de uso e ocupação de Terceiros de acordo
com a Lei Aplicável;

(0) sujeito aos direitos de qualquer Terceiro e aos requisitos e restrições de uso da
terra, O direito de uso, de colocar ou consttuit, sobre ou sob a terra ow água, as
estradas, caminhos-de-ferro, tubos, oleodutos, esgotos, drenos, arames, linhas ou
outras infra-estruturas que sejam necessárias ou apropriadas;

(d) o direito de utilizar infra-estrututuras e outros bens do domínio público ou
património estatal nos termos do disposto na cláusula 23;

(e) o direito de construir aeroportos, linhas férreas, portos e outras infra-estruturas,
instalações e estruturas ligadas às Operações Mineiras;

(£ o direito exclusivo de remover, tratar e dispor de sobrecarga, solos e sub-solos,
madeira e outro material, incluindo Minério e outras obstruções para realizar
perfurações, trincheiras de teste, galerias e outras escavações, tirar, remover €, se
necessário, exportar amostras incluindo amostras volumosas para teste € análise
num laboratório ou como parte de uma instalação piloto ou para estudos e

pesquisa de mercado;
- oo 25

(g) o direito a entrar, utilizar c ocupar áreas fora da Área do Contrato, conforme
possa ser necessário e apropriado sujeito a quaisquer exigências e restrições de
licenciamento ao uso da terra, incluindo mas não se limitando aos objectivos da:
() contrução e manutenção de quaisquer estradas e outra infra-estrutura
necessária para as Operações Minciras, (11) o direito de, a expensas suas, se
apropriar e usar a partir da Área da Concessão Mineira (no caso de uso para fins
de construção), madeira, solo, pedra, areia, cascalho e outros produtos e
materiais, conforme explicitados no Plano de Mineração e conforme for
necessário pata, ou para serem usados em Operações Mineitas, mas não para fins
comerciais ou venda, (iii) o direito de extrair e usar água de acordo com a Lei
Aplicável, (iv) o direito de usar partes da área do Contrato para fins agrícolas e
pecuários para consumo próprio do pessoal das Operações Mineiras;

(b) o direito de remover ou de outra forma de destruição de quaisquer construções,
instalações, equipamento, maquinaria e outros materiais encontrados dentro da
Área da Concessão Mineira; desde que, antes de destruir qualquer bem imóvel,
deve dar 10 (dez) dias de aviso prévio, por escrito, ao MIREM, solicitando a
remoção ou destruição dentto deste prazo, e caso o MIREM não tesponda ou
não realize a remoção ou destruição do referido bem, o Concessionário Mineiro
tem o direito de o fazer. Qualquer ganho ou custo incorrido na destruição será ao
benefício ou às expensas do MIREM, conforme o caso.

11.2 Áreas reservadas e protecção de certos lugares

Em conformidade com a Lei de Minas, o Concessionário Mineiro não deverá
conduzir quaisquer operações, durante a Prospecção e Pesquisa e Exploração Mineira
em áreas reservadas ou áreas excluídas. O Governo concorda que depois da Data
Efectiva não qualificará qualquer área dentro da Área do Contrato como área
reservada ou excluída da Prospecção e Pesquisa ou Mineração a não ser que tal reserva
ou área excluída seja um lugar de significativa importância arqueológica. o
Concessionário Mineiro não conduzirá Operações de Prospecção e Pesquisa em zonas
de protecção parcial ou total sem a devida autorização, por escrito do Ministro e da
entidade competente. O Concessionário Mineiro conduzirá as suas Operações
Mineiras de forma a, sempre que seja possível, minimizar os danos dos locais da Área
de Contrato, as infra-estruturas e as instalações de interesse histórico, cultural,

religioso ou outro interesse público.

11.3 Excepção a novos minerais reservados

O Governo concorda que qualquer mineral designado como reservado ou excluído
depois da Data Efectiva e de acordo com a Lei de Minas, não deverá ser considerado
reservado ou excluído pata efeitos deste Contrato.

114 O Concessionário Minciro deverá respeitar os direitos de Terceiros
durante a Prospecção e Pesquisa

No exercício de direitos concedidos ao Concessionário Mineiro na sua Licença de
Prospecção e Pesquisa, o Concessionário Mineiro deverá tomar em conta outros
direitos de Terceiros reconhecidos ou concedidos pelo Estado como a pastagem,
pesca, água, corte de madeira, direitos inerentes à actividade agrícola, e o direito à
passagem, conduzindo as suas Operações de Prospecção e Pesquisa de modo a

NE

minimizar, na medida do possível, a interferência com o exercício de tais direitos por
Terceiros.

11.5 O Concessionário Mineiro deve permitir determinados usos por Terceiros

durante a Mineração

Conforme estabelecido e de acordo com a Lei de Minas, o Concessionário Mineiro
deverá permitir a determinados Terceiros a utilização da Área do Contrato sujeita à
Concessão Mineira, incluindo a permissão para:

(a) pesquisas científicas por instituições educacionais e agências governamentais;

(b) acesso através e por via da Área do Contrato a áreas adjacentes desde que não
interfira com as Operações Mineiras; e

(c) à construção e usos de vias de água, canais, oleodutos, gasodutos, esgotos,
drenos, cabos, linhas de transmissão e estradas desde que não interfiram com as
Operações Mineiras.

11.6 Infra-estruturas

Sujeito à Lei Aplicável e aos termos e condições deste Contrato, na planificação,
construção, estabelecimento, uso e manutenção de todos os edifícios e infra-estruturas
necessários pata as Operações Mineiras, o Concessionário Mineiro deverá:

(a) consultar e coordenar as suas acções com quaisquer estudos € planos regionais
ou nacionais levados a cabo pelo ou pata o Estado ou aprovados pelo Estado;

(b) cumprit os padtões constantes dos tratados ou da Lei Aplicável; e

(c) observar às instruções de carácter obrigatório emanadas pelas autoridades
regionais ou nacionais do Estado responsável pelo planeamento físico e
administração.

11.7 O Concessionário Mineiro é responsável pela compensação pot danos

O Concessionário Mineiro será responsável por qualquer dano directo causado por si
ou pelos seus subcontratados a qualquer propriedade incluindo culturas, restrição ou
vedação de acesso à Área do Contrato por qualquer Pessoa com direitos de uso e
aproveitamento da terra ou com direito de servidão. O Concessionário Mineiro deverá
pagar compensação às partes lesadas conforme estabelecido na clausula 11.8 e na Lei

Aplicável.

11.8 O Concessionário Mineiro compensará e assistirá no reassentamento dos
Utentes da Terra:

Se o Concessionário Mineiro considerar que a presença contínua dos Utentes da Terra
dentro da Área da Concessão Mineira é incompatível com as Operações Mineiras,
deverá compensar e assistir no reassentamento de tais Utentes da Terra nos termos do
Regulamento sobre o Processo de Reassentamento Resultante das Actividades
Económicas, aprovado pelo Decreto nº 31/2012, de 8 de Agosto. O Concessionário

27
Mineiro pagará a compensação pela transferência ou perdas do direito de uso e
aproveitamento da terra, edifícios, culturas, árvores económicas, outras benfeitorias,
perdas de lucros derivados do uso da terra devido à ocupação ou danificados pelo
Concessionário Mineiro na condução de actividades no âmbito do presente Contrato.
A referida compensação deverá ser equivalente a um valor monetário necessário para
colocar os Utentes da Terra em condições substancialmente melhores às que tinham
antes de setem transferidos e deve igualmente incluir um valor justo de mercado de
qualquer cultura destruída, bem como os custos de transferência resultantes do
rcassentamento. O Concessionário Mineiro será igualmente responsável pela procura,
incluindo os custos de direitos de passagem alternativas, direitos de acesso ou
qualquer reassentamento de Utentes da Terra cujas restrições de acesso ao
reassentamento de qualquer terra sejam necessárias para as Operações Mineiras. Os
arranjos devem ser efectuados e a compensação paga antes de qualquer vedação da
árca ou transferência das pessoas afectadas. Se o Concessionário Mineiro e os Utentes
da Terra não chegarem a acordo quanto ao valor da compensação, podem solicitar ao
MIREM para fazer mediação, e o MIREM envidará os seus melhores esforços para
apoiar esses casos. Se os Utentes da Terra se recusarem a serem transferidos ou
reassentados ou não concordem no valor da compensação, estes ou o Concessionário
Mineiro podem entregar o caso ao tribunal competente.

11.9 Fotografia aérea
O Concessionário Mineiro deverá obter uma autorização escrita do MIREM e outras

entidades governamentais competentes, desde que indicadas pelo MIREM, antes de
fazer fotografias aéreas.

11.10 O MIREM assistirá o Concessionário Mineiro

O MIREM envidará os seus melhores esforços para assistir, acelerar e diligenciar as
autorizações e/ou outros actos a realizar por outras entidades Governamentais, os
quais sejam necessários ou desejáveis para o Concessionário Mineiro executar as

Operações Mineiras.

11.11 O MIREM assistirá a adquirir certa informação

O MIREM deverá, se for solicitado pelo Concessionário Mineiro, envidar os seus
melhores esforços para assistit o Concessionário Mineiro a obter toda a informação
geológica, de furos, de Exploração Mineira e outra informação relativa à Área do
Contrato, incluindo mapas de localização de sondagens, detidas pelo MIREM ou por
qualquer entidade do Govetno, sujeito ao pagamento das taxas normais cobradas
pelas entidades competentes. O disposto na presente cláusula não se aplica a Dados
Mineiros ou informação que seja tratada como confidencial pelo Estado.

11.12 O Concessionário Mineiro pode exportar amostras

O Concessionário Mineiro pode remover, transportar, analisar e exportar minerais
para ensaio, processamento, exames laboratoriais, análise e pesquisa de mercados e
dispor de tais amostras desde que tal exportação e disposição sejam feitas em
cumprimento dos procedimentos especificados na Lei de Minas e seu Regulamento.

11.13 O Concessionário Mineiro deve pagar os encargos habituais
O Concessionário Mineiro pagará as taxas e os encargos aplicáveis por quaisquer
serviços prestados, infra-estruturas usadas e diteitos especiais concedidos ao
Concessionário Mineiro pelo Governo a pedido do Concessionário Mineiro e em
conexão com as Operações Mineiras.

11.14 Cooperação em caso de conflito de direitos

O Concessionário Mineiro pode exercer tados os direitos descritos nesta cláusula
durante a vigência do Contrato e o MIREM deverá cooperar com o Concessionátio
Mineiro em esforços conjuntos para reduzir qualquer interferência ou dificuldades que
possam surgir de Terceiros operando com direitos conflituosos.

CLÁUSULA 22 - DIREITOS E OBRIGAÇÕES DAS PARTES

12.1 Obrigações do Concessionário Mineiro:
O Concessionário Mineiro terá todas as obrigações impostas por este Contrato, pela
Lei Aplicável e pela Licença de Prospecção e Pesquisa e ou Concessão Mineira.

12.2 Direitos do Concessionário Mineiro, do Operador e dos Subcontratados:
Sujeito às restrições impostas por este Contrato e pela Lei Aplicável, o Concessionário
Mineiro, o Operador e os seus Subcontratados, terão todos os direitos conferidos nos
termos do presente Contrato, da Lei Aplicável, da Licença de Prospecção e Pesquisa e
ou da Concessão Mineira na Área do Contrato, incluindo mas não limitado aos
seguintes direitos:

(a) o direito exclusivo de conduzir todos os tipos de Operações de Prospecção e
Pesquisa dentro da área da Licença de Prospecção e Pesquisa;

(b) o direito exclusivo de conduzir todos os tipos de Operações de Prospecção e
Pesquisa, Desenvolvimento, Operações Mineiras e Operações de Processamento
dentro da área da Concessão Mineira;

() construir todos as instalações industriais, administrativas, tesidenciais, médicas e
outras instalações, edifícios ou infra-estruturas necessárias para as Operações
Mineiras;

(d) dispor livremente da sua propriedade e organizar o seu empreendimento como
entender;

(e) contratar e demitir trabalhadores e obter as necessárias permissões de trabalho,
vistos e documentos de residência para os seus trabalhadores estrangeiros;

(£) utilizar a água, madeira e outra matéria-prima necessária dentro da área de
Prospecção e Pesquisa pata os propósitos das Operações de Prospecção, mas não
para fins comerciais ou venda;

(g) utilizar uma porção da Área da Concessão Mineira para agricultura ou criação de
gado, para produzir alimentos e bens de consumo para os que estejam envolvidos
nas Operações Mineiras;

(h) importar os bens necessários, serviços e fundos;

() fazer amostragem em grancl e processamento experimental de Recursos Minerais
dentro da Área do Contrato, desde que tal não exceda o limite que seja razoável

pata determinar o potencial mineiro;
E did 29
() dispor livremente de todo o Produto Mineral Comercial extraído no decurso das
Operações de Prospecção e Pesquisa, desde que o Concessionário Mineiro não
realize Operações Mineiras e desde que o declare ao Director Nacional de Minas
e pague o imposto sobre a produção, taxas e outros impostos aplicáveis;

(k) vender, exportar e dispor do Produto Mineral Comercial obtido na sua
Concessão Mineira na Área do Contrato em mercados externo e nacional;

() dispor do Produto Mineral Comercial obtido através da sua Licença de

Prospecção e Pesquisa dentro da Área do Contrato, em mercados domésticos;

durante a vigência da Concessão Mineira, e durante os 6 (seis) meses

subsequentes, sem qualquer formalidade particular, transportar ou ter os
produtos das suas operações, incluindo o Produto Mineral Comercial,
transportados para locais de armazenamento, tratamento € despacho;

(m)

(n) se o Estado celebrar contratos com outros Estados destinados a facilitar o
transporte de produtos através do território de outros Estados, todas as
vantagens provenientes de tais acordos;

(o) estabelecer instalações de Processamento dentro de Moçambique para
acondicionamento, tratamento, refinação e transformação, incluindo o trabalho
com os metais e ligas, compostos ou derivados brutos de tais substâncias
mineiras; €

(p) adquirir, usar e operar, de acordo com a Lei Aplicável, rádios e outros meios de
comunicação, helicópteros, ou outro tipo de aeronaves não militares, e outros

meios de transporte, assim como equipamentos e meios auxiliares necessários
para as Operações Minciras.

12.3 Obrigações do Governo
O Governo, em relação ao seu relacionamento com o Concessionário Mineiro, terá

todas as obrigações impostas por este Contrato, pela Lei Aplicável e pela Licença de
Prospecção e Pesquisa e ou Concessão Mineita dentro da Área do Contrato.

12.4 Direitos do Governo

Sujeito a quaisquer restrições impostas por este Contrato e pela Lei Aplicável, o
Governo deve ter todos os direitos acordados sob este Contrato e a Lei Aplicável.

PERAÇÃO

CLÁUSU - MÉ

13.1 As operações devem estar de acordo com práticas aceites

Durante a vigência deste Contrato, o Concessionátio Mineiro deverá conduzir as
Operações Mineiras de forma segura e correcta e cumprir todas as obrigações aqui
estabelecidas de acordo com a Lei Aplicável e com as melhores práticas e padrões
internacionalmente aceites de Prospecção e Pesquisa, Exploração Mineira e
ambientais, e terá plena responsabilidade de assegurar o cumprimento e assumir todos
os riscos dele decorrente.

13.1.1 Resolução de disputas em caso de conflito

No caso de ocorrer uma disputa entre as Partes no âmbito do disposto na cláusula

13.1, sobre os significados de melhores práticas c padrões internacionais de
30
INAMI

Instituto Naclonal de Minas

Exmos Senhores

Midwest África, Limitada
Av. 25 de Setembro nº 1230, 3º Andar,
Prédio 33 Andares

|
|
|
i
|
|
à
|
|
|

|
]
| CONVOCATÓRIA
|
|

O Instituto Nacional de Minas é nos termos do Artigo nº 2 da Resolução 5/2016 de 20 de Junho, a
Autoridade Reguladora da Actividade Mineira, responsável pelas directrizes pata à participação do
Sector Público e Privado na Pesquisa, Exploração, Tratamento, Exportação e Importação de

i Eee .
Produtos Minerais e seus derivados.

Nestes termos e no uso das competências que lhe são atribuídas pela alínea d) do Artigo 3
conjugado com a alínea c) do nº1t do Artigo 16 da mesma Resolução tem vindo a realizar à
monitoria da actividade mineira.

|

Neste âmbito, no dia 29 de Junho de corrente ano uma brigada composta pot técnicos do INAMI,
DNGM, IGREME e DIMPREME deslocou a área (50860), concessionada a V.Excia, tendo
conistatado que o acampamento esta encerrado, um elevado número de testemunhos de sondagem
câdsmesiss armazenando ao ar livre.

]
Deste modo e por forma a nos inteirar melhor do ponto de situação das actividades desenvolvidas

por, V. Excias no âmbito desta licença, vimos por meio convocar ao representante legal da Midwest

África, Limitada, para uma teunião a ter lugar no dia 17 de Julho pelas 10 horas na Sala de Reuniões
do INAMI.

|

Prospecção e Pesquisa, Exploração Mineira e ambientais, qualquer das Partes pode
submeter o diferendo para resolução, de acordo com a cláusula 29, por um Perito
Independente.

13.2 Indemnização e isenção de responsabilidades por operações anteriores

O Concessionário Mineito deverá indemnizar e ilibar o Estado de qualquer acção,
revindicação ou requisição ao Estado resultante de algum acto ou omissão por parte
do Concessionário Mineiro na implementação deste Contrato a partir da Data
Efectiva. O Concessionário Mineiro não terá responsabilidade directa ou derivada que
seja consequência das Operações de Prospecção e Pesquisa, Desenvolvimento,
Operações Mineiras ou Operações de Processamento e outras operações relacionadas
com qualquer parte da Área do Contrato realizadas por Terceiros antes da. Data

Efectiva deste Contrato.

13.3 Operadores, Subcontratados, pagamentos a Associadas, preços e custos de
transferências, bens e serviços locais

13.3.1 Operadores e Subcontratados:
O Concessionário Mineiro pode indicar Operadores ou outros Subcontratados

incluindo Associadas do Concessionário Mineiro para realizar os seus direitos e
obrigações, desde que:

(a) o Concessionário Mineiro permaneça sempre integralmente responsável pelo
cumprimento das suas obrigações nos termos estabelecidos neste Contrato;

(b) os Operadores ou Subcontratados sejam seleccionados prudentemente e de
acordo com os padrões da indústria; e

(c) os Operadores e Subcontratados não tenham quaisquer direitos ou obrigações
relativamente a este Contrato que sejam autónomos ou independentes dos

direitos e obrigações do Concessionário Mineiro.

13.3.2 Pagamento as Associadas:

Quaisquer pagamentos a qualquer Associada pela execução ou prestação de qualquer
serviço ou pela aquisição de quaisquer bens relacionados com as Operações Mineiras,
seja por via de um contrato formal ou qualquer outro, tal como o apoio com pessoal,
deverão ser documentados de forma detalhada e deverão ser razoáveis e competitivos
relativamente a honorários e preços cobrados por Terceiros por serviços e bens
equivalentes, e não deverão ser superiores aos honorários e preços mais vantajosos
cobrados por tal Associada a Terceiros por serviços e bens equivalentes. Se o
pagamento efectuado pelo Concessionário Mineiro a uma Associada pela execução ou
prestação de qualquer serviço ou pela aquisição de quaisquer bens não é razoável e
competitivo como honorários e preços cobrados pot Terceiros por serviços e
produtos equivalentes, o Director Nacional de Minas, em articulação com a autoridade
tsibutária, procederá ao ajuste de tais montantes de forma a reflectir o pagamento que
deveria ter sido efectuado tendo em consideração os preços de mercado para
operações similares numa base independente de mercado, para efeitos de cálculo de

quaisquer impostos ou contribuições pagáveis ao Governo.
a 31
13.3.3 Registo exacto de compras

Sempre que o Concessionário Mineiro empregue um agente de compras, todos os
preços de bens devem ser discriminados e reflectir o preço teal dos bens, quaisquer
comissões ou descontos e quaisquer taxas pelos serviços do agente.

13.3.4 Transferências de preços ou custos

O Concessionário Mineiro compromete-se a não realizar transacções que impliquem
transferências de preços ou custos na venda dos Produtos Minerais Comerciais e na
aquisição de bens e serviços que possam resultar numa redução ou perca ilegítima de
rendimentos tributários do Governo.

13.3.5 Preferência por bens e serviços Moçambicanos

De acordo com a Lei de Minas, o Concessionário Mineiro e todos os que trabalhem
para si devem dar preferência a Pessoas moçambicanas para todos os contratos de
construção, fornecimento ou serviços (incluindo frete e transporte), desde que tais
Pessoas Moçambicanas ofereçam preços, quantidades, qualidade e prazos de entrega
que sejam pelo menos equivalentes. O Concessionário Mineiro deverá dar preferência
a bens e serviços disponíveis em Moçambique que sejam de qualidade comparável
internacionalmente, estejam disponíveis nos prazos solicitados e em quantidades
suficientes e sejam oferecidos a preços competitivos no momento da entrega. O
Concessionário Mineiro concorda que deverá iniciar e manter um sistema através do
qual todas as aquisições de bens e serviços associadas com as Operações Mineiras,
após a outorga da primeira Concessão Mineira, sejam publicitadas através de
publicação em jornais moçambicanos ou de um »ebsite criado especialmente para este
efeito.

13.3.6 Conflitos relacionados com Associadas, informações de pagamentos e
compras preferenciais

Se existir qualquer disputa entre as Partes decorrente do disposto nas cláusulas 13.3.2,
13.3.3, 13.3.4 ou 13.3.5, qualquer das Partes poderá submeter a matéria para decisão
por um Perito Independente, de acordo com o estabelecido na cláusula 29.

13.4 Gestor residente e representante
Durante a vigência do presente Contrato, o Concessionário Mineiro deverá confiar a

gestão das Operações Mineiras a um gestor residente em Moçambique e, na sua
ausência, a um substituto residente em Moçambique, cujo nome deverá ser Notificado
ao Director Nacional de Minas no prazo de 30 (trinta) Dias de Calendário após a Data
Efectiva. Este gestor residente ou, na sua ausência, o seu substituto, será o
representante oficial do Concessionário Mineiro em Moçambique e deverá ter poderes
para, em nome do Concessionário Mineiro, realizar todos os actos necessários para
executar as Operações Mineiras de acordo com a Lei de Minas e O estabelecido no
presente Contrato. O Concessionário Mineiro deverá Notificar o Director Nacional
de Minas, no prazo de 14 (catorze) Dias de Calendário, de qualquer alteração da

pessoa indicada como gestor residente.
AE O

13.5 Manutenção e Inspecção
13.5.1 Equipamento a ser mantido em condições de segurança
O Concessionário Mineiro deverá ter e manter toda a maquinaria, equipamento e
outros bens adquiridos para as Operações Mineitas em condições de trabalho boas e

seguras.

13.5.2 Método de determinação do volume de Produtos Minerais Comerciais

O método de medição ou pesagem de Produtos Minerais Comerciais extraídos para
venda comercial ou qualquer outra forma de transmissão comercial será sujeito a
aprovação do Director Nacional de Minas, e este terá o direito de, a qualquer
momento, testar ou examinar quaisquer aparelhos de medição ou pesagem, na forma,
intervalos e meios que entenda convenientes. O Concessionário Mineiro não deverá
fazer qualquer alteração no método ou métodos de medição e/ou pesagem utilizados
ou em quaisquer aparelhos, equipamento ou outra maquinaria utilizada pata esses
efeitos sem o consentimento por escrito do Director Nacional de Minas, que deverá
sempre exigir que nenhumas alterações possam ser efectuadas sem a presença de um
representante autorizado da Direcção Nacional de Minas.

13.5.3 Efeitos de métodos ou aparelhos de medição deficientes

No caso de sc detectar qualquer defeito ou alteração nos aparelhos de medição ou
métodos, tal defeito ou alteração deve ser imediatamente reparado. Excepto se o
Concessionário Mineito demonstrar o contrário de forma satisfatória ao Director
Nacional de Minas, presumir-se que tal deficiência ou alteração existiu nos 3 (três)
meses precedentes ou desde a data do último teste e exame do equipamento,
consoante o que seja o menor período, e serão consequentemente ajustados quaisquer
pagamentos devidos ao Governo relativamente às Operações Mineiras afectadas.

13.5.4 O MIREM pode observar e fiscalizar

Sem prejuízo de quaisquer obrigações ou direitos do MIREM a observar ou fiscalizar
qualquer operação no âmbito de Licença de Prospecção e Pesquisa ou Concessão
Mineira, o MIREM poderá, através de representantes devidamente credenciados,
observar a condução das Operações Mineiras pelo Concessionário Mineiro na Área do
Contrato e também fiscalizar, examinar e auditar todos os bens, contas, registos,
maquinaria, equipamento, Dados Minerais e informação na posse do Concessionário
Mineiro relativamente a tais Operações Mineiras.

13.5.5 O MIREM suportará todos os custos de observação e fiscalização

No exercício dos seus direitos de observação, exame e auditoria estabelecidos na
cláusula anterior ou qualquer outra cláusula do presente Contrato, o MIREM deverá
suportar todos os encargos decorrentes, excepto os relativos a apresentação de
documentos pelo Concessionário Mineiro a que o MIREM tenha direito a ter acesso
ou que sejam necessários para efeitos de qualquer auditosia, incluindo a verificação
dos preços de compra de qualquer bem ou serviço adquirido ou preços de venda de
qualquer bem ou Produto Mineral Comercial. O Concessionário Mineiro deverá ainda
fornecer ao MIREM ou aos seus representantes autorizados, sem qualquer custo,
qualquer assistência e meios que sejam razoavelmente necessários e que estejam
normalmente disponíveis para o Concessionário Mineiro e seus funcionários e
representantes na condução das Operações Mineiras, de forma a assegurar O efectivo
exercício dos direitos acima referidos de inspecção, exame e auditoria.

33
13.5.6 Poderes do Estado não reduzidos contratualmente
Nada no presente Contrato deverá ser interpretado como limitando por qualquer
forma os direitos do Estado nos termos de qualquer Lei Aplicável ou competência

legal de auditar, examinar ou fiscalizar os bens, contas, registos, Dados Minerais e
informação na posse do Concessionário Mineiro relativamente às Operações Mineiras.

CLÁUSULA 14 FINANCIAMENTO

14.1 Boas práticas financeiras:

A fonte e método de financiamento das Operações Mineiras no âmbito deste
Contrato deverão ser efectuados de acordo com as boas práticas financeiras
prevalecentes na indústria mineira internacional.

14.2 O Concessionário Mineiro poderá determinar meios de financiamento

O Concessionário Mineiro poderá determinar em que medida o financiamento das
Operações Mineiras serão efectuadas através da emissão de acções do Concessionário
Mineiro, através de empréstimos pelo Concessionário Mineiro ou por uma Associada
ou por quaisquer outros meios. Contudo, nenhum financiamento das Operações
Mineitas deverá resultar numa dívida financeira que exceda 80% (oitenta pos cento) do
financiamento total das Operações Mineiras, quer seja prestado por uma Associada ou
outro Terceiro, excepto nos financiamentos referentes ao Projecto da Central Térmica

e de “Coal-to-Liquids” e ao Projecto de Transporte de Energia Eléctrica, sobre os quais
não recai qualquer limitação.

14.3 Financiamento a ser efectuado numa base razoável

Qualquer empréstimo a longo prazo ou outto financiamento concedido ao
Concessionário Mineiro ou a uma Associada para as Operações Mineiras deverá ter
condições de reembolso e taxas de juros efectivas (incluindo descontos, balanços de
compensação c outros custos de obtenção de tais empréstimos) que sejam razoáveis €
apropriados para Concessionários Mineiras nas circunstâncias prevalecentes nos
metcados financeiros internacionais.

14.4 O Concessionário Mineiro deverá cumprir a lei sobre empréstimos
externos

O Concessionário Mineiro deverá cumprir O estipulado na Lei sobre empréstmos
externos. O Concessionário Mineiro deverá cumprir com todos os procedimentos
especificados pela Lei Aplicável relativamente à contratação e reporte de empréstimos

externos.

14.5 Possibilidade de alterações para facilitar financiamento

É reconhecido que uma porção do financiamento das Operações Mineitas pode ser
efectuado através de capitais próprios e alheios, e que o Concessionário Mineiro pode
estar sujeito a requisitos de reporte ou outros pelas bolsas de valores e para regular
reembolso de capital e juros dos seus empréstimos. Além disso, reconhece-se que O
sucesso do Concessionário Mineiro em ter disponível financiamento para as suas
operações e instalações conexas depende em grande parte das garantias que possam
ser dadas pelo Concessionário Mineiro aos seus financiadores de que estes terão um

Go 34
certo e razoável grau de controlo sobre o fluxo de caixa dos projectos a serem
financiados. Assim, o MIREM deverá, na medida em que tal seja consistente com a
Lei Aplicável e interesses nacionais, considerar favoravelmente qualquer pedido do
Concessionário Mineiro para alteração, interpretação ou aplicação do presente
Contrato que seja necessária para o Concessionário Mineiro obter com sucesso o
financiamento para as Operações Mineiras no âmbito do Contrato.

14.6 Financiamento por Associada deverá ser divulgado e aprovado

No caso de qualquer empréstimo ou outra facilidade financeira para Operações
Mineiras na Área do Contrato que requeira reembolso a ser prestado por uma
Associada, as cópias de todos os contratos de empréstimo e outros acordos ou
arranjos financeiros deverão ser apresentadas ao Banco de Moçambique para
aprovação nos termos da Lei Aplicável. O Banco de Moçambique não deverá de
forma irrazoável reter a aprovação de condições de reembolso, taxas de juro efectivas,
plano de amortização, taxas e outras matérias como descontos, balanços de
compensação e outros custos decortentes de tal financiamento, desde que estejam de
acordo com padrões internacionalmente aceites e praticados para investimentos de
ordem de risco comparáveis. O Banco de Moçambique não deverá aprovar nenhuma
livrança, obrigação ou empréstimo que tenha um dividendo ou uma taxa de juros
superior a LIBOR mais 4% (quatro por cento).

14.7 Disputas relacionadas com financiamentos

Se existir qualquer disputa entre as Partes decorrente do disposto nas cláusulas 14.3,
14.4, ou 14,6, qualquer das Partes poderá submeter a questão para decisão por um
Perito Independente, de acordo com o estabelecido na cláusula 29.

CLÁUSULA 15 - QUESTÕES FISCAIS

15.1 Princípios gerais. ê

O Concessionário Mineiro, o Operador Mineiro e os seus Subcontratados, estarão
sujeitos durante o período de realização das Operações Mineiras, à Lei Aplicável em
Moçambique em matéria do regime fiscal.

15.11 Durante a vigência deste Contrato, o Concessionário Mineiro e o Operador
Mineiro terão direito a incentivos fiscais e isenção de direitos aduaneiros nos termos
da Lei n.º 13/2007, de 27 de Junho.

15.1.2 Deduções de prejuízos fiscais
Os prejuízos fiscais apurados em determinado exercício, caso haja, são deduzidos,
havendo-os, em um ou mais dos cinco exercícios posteriores.

15.2 Imposto Sobre a Produção Mineira
O Concessionário Mineiro deverá pagar o Imposto Sobre a Produção Mineira que
incide sobre o valor da quantidade do Produto Mineiro extraído da terra, em resultado
de actividade mineira exercida no território nacional ao abrigo ou não de título
mineiro, à taxa de 3%, independentemente da venda, exportação ou outra forma de
disposição do Produto Mineiro.

35

15.3.1 Correcção da Base Tributável
A administração tributária do domicílio do sujeito passivo, pode proceder à
correcções, alterando o valor tributável declarado, se:

a) houver anomalias e incorrecções nos documentos de venda ou falta dos mesmos
de forma a não permitir a comprovação e quantificação directa e exacta dos
elementos indispensáveis à determinação do valor do Produto Mineiro; e

b) a venda ou outra forma de disposição tiver sido realizada pot montante inferior ao
valor nominal de mercado ou tiver sido realizada sem ter em conta os critérios
comerciais.

1540 valor das despesas incorridas pelo Concessionário Mineiro na construção e
reabilitação de estradas, linhas férreas, portos e aeroportos públicos, sistemas de
fornecimento e escoamento de águas, sistemas de fornecimento de energia eléctrica,
escolas públicas, hospitais e clínicas médicas e dentárias, incluindo equipamentos,
ambulâncias e fornecimentos, bem como outras obras e infra-estruturas de serviços
públicos e para fins sociais e projectos relativos à comunidade de acolhimento são
custos cuja dedutibilidade à matéria colectável efectua-se nos termosdos artigos 22, 31,
34 e 35, todos do Código do Imposto sobte o Rendimento das Pessoas Colectivas em

vigor.

15.5 O Concessionário Mineiro beneficiará do regime de importação temporária
mediante garantia dos encargos aduaneiros, na importação de equipamento,
maquinaria, materiais específicos, sondas, acessórios desde que tenham marcas e
referências através dos quais é possível fazer as necessárias confrontações no caso de
reexportação.

15.6.1 O valor de um mútuo recebido ou reembolsado pelo Concessionário Mineiro
não é considerado rendimento sujeito a tributação e as contribuições de capital
realizadas pelos sócios do Concessionário Mineiro não são consideradas como sendo
rendimento sujeito à tributação.

15.6.2 Os rendimentos de natureza financeira, tais como juros, dividendos e outras
patticipações em lucros, descontos, ágios, transferências, diferenças de câmbios
realizados, prémios na emissão de obrigações serão considerados proveitos.

15.6.3 Os encargos de natureza financeira, tais como juros de capitais alheios
aplicados na exploração, descontos, ágios, transferências, diferenças de câmbio
realizadas, gastos com operações de crédito, cobrança de dívidas de divisas e emissão
de acções, obrigações e outros valores mobiliários e prémios de reembolso serão
considerados custos.

CLÁUSULA 16 - OFERTA DE PARTICIPAÇÃO SOCIAL A ENTIDADE:
NACIONAIS

16.1 O Concessionário Mineiro colocará à disposição de participação nacional, 10 %
do seu capital social, dos quais: < .
, 36
17.2.1 Mediante requerimento dirigido ao Banco de Moçambique e segundo os
procedimentos em vigor, o Concessionário Mineiro terá direito a autorização especial
para abertura e movimentação de contas bancárias no exterior junto de bancos que
sejam correspondentes de bancos licenciados em Moçambique ou outros bancos de
renome, para depositar as receitas de vendas, outros fundos provenientes de qualquer
outra fonte lícita e pagamentos feitos no exterior ao abrigo deste contrato.

17.2.2 Aprovada a abertura de contas, o Concessionário Mineiro tem a obrigação de
informar ao Banco de Moçambique os números das contas e seu banco de domicílio
no prazo de 45 dias.

17.2.3 A porção das receitas a manter no exterior deverá ser na percentagem que
permita o pagamento das despesas inerentes ao presente Contrato, devendo o
remanescente ser repatriado para um banco licenciado em Moçambique ou mantido
num correspondente seu no exterior no prazo de 180 dias após as exportações dos
bens.

172.3 (a) O Concessionário Mineiro obriga-se a relatar periodicamente a
movimentação das contas referidas na cláusula 17.2.1. O Concessionário Mineiro
deverá instar o seu banqueiro a fornecer ao Banco de Moçambique cópias dos
extractos trimestrais de tais contas. O Banco de Moçambique terá o direito de ordenar
auditorias a tais contas. As despesas com quaisquer auditorias serão consideradas
custos recuperáveis suportados pelo Concessionário Mineiro. O Concessionário
Mineiro renuncia os seus direitos de sigilo bancário em benefício do Banco de
Moçambique, em relação às contas acima referidas de modo a facilitar tais auditorias.

17.2.3 (b) Sem prejuízo da taxa liberatória devida, o Concessionário Mineiro terá o
direito de, livremente, declarar e pagar dividendos aos seus accionistas e de transferi-
los para o estrangeiro, nos termos da legislação cambial em vigor.

17.2.3 (c) O pagamento de impostos ao Estado deve ser feito em moeda nacional.
Para efeitos de pagamento de impostos, o Concessionário Mineiro deverá obter a
moeda nacional por contrapartida de venda de moeda esttangeita ao Banco de

Moçambique.

17.3 O Concessionário Mineiro terá o direito de vender o Produto Mineral Comercial
à Associadas ou à Terceiros situados fora de Moçambique em moeda estrangeira
pagável no exterior e em Moçambique.

17.4 Mediante aprovação prévia do Banco de Moçambique e segundo legislação em
vigor o Concessionário Mineiro poderá contrair empréstimos externos e pagar juros
de capital e outras despesas ao abrigo do contrato de financiamento.

17.5 Os trabalhadores, contratados e Subcontratados estrangeiros do Concessionário
Mineiro, do Operador Mineiro ou dos Subcontratados têm o direito de receber em
qualquer moeda que não seja a moeda moçambicana a totalidade ou qualquer parte
das suas remunerações no exterior de Moçambique, bem como de transferir para uma
conta no exterior o respectivo salário e pagamentos contratuais recebidos em moeda

Cs 3
estrangeira livremente convertível em Moçambique do Concessionário Mineiro
relativamente a serviços prestados pata as Operações Mineiras.

17.6 O registo de investimento directo estrangeiro será efectuado como se segue:

à) Mediante cópia do “borderaux” bancário emitido pelo banco do Concessionário

Mineiro comprovando à recepção da moeda estrangeira a favor do

empreendimento, quando o investimento seja feito através da entrada da moeda
estrangeira;

b) Mediante apresentação dos documentos únicos, quando o investimento seja
feito através da importação de equipamento, maquinaria e outros bens materiais
previstos nos termos do presente Contrato;

o) Com base em despesas devidamente contabilizadas e confirmadas por empresa
de auditoria autorizadas pelo Ministério das Finanças a operar em Moçambique,
incorridas em operações de reconhecimento, prospecção e pesquisa,
desenvolvimento.

17.7 Nos casos omissos, serão aplicadas as regras constantes na legislação cambial
em vigot.

17.8 Para efeitos do disposto na alínea £) do artigo 28, da Lei n.º 11/2009, de 11 de
Março, as Partes acordam que O Concessionário Mineito, O Operador Mineiro e os
Subcontratados são considerados casos especiais, bem como que o Decreto que
aprova este Contrato é considerado legislação especial.

CLÁUSULA 18 EMPREGO DE PESSOAL

18.1 Conformidade com os padrões laborais
O Concessionário Mineiro deverá cumprir a Lei Aplicável relativamente à
contratações, padrões e segurança laboral.

18.2 Preferência por contratação local

Na contratação de pessoal para trabalho nas Operações Mineitas e sujeito ao disposto
nas cláusulas 18.3 e 18.4, 0 Concessionário Mineiro deverá dar preferência a cidadãos
moçambicanos que tenham domicílio nas comunidades de acolhimento e vizinhas,
para funções nas quais estejam qualificados. Se as habilitações e experiência

necessárias não estiverem disponíveis, O Concessionário Mineiro deverá, após
apresentar à Notificação teferida na cláusula 8.1, efectuar programas de formação e
recrutamento, a expensas suas, por forma a identificar cidadãos moçambicanos
devidamente qualificados nas comunidades de acolhimento e vizinhas com aptidão

para adquirir as necessárias qualificações e experiência.

18.3 Preferência por profissionais moçambicanos

Sujeito ao disposto na cláusula 18.4, 0 Concessionário Mineiro deverá dar preferência

a cidadãos moçambicanos que tenham domicílio nas comunidades de acolhimento e

vizinhas ou, caso não estejam disponíveis, em qualquer outro local, para contratação

de posições para as quais seja necessário um nível universitário. G
39

18.4 Direito a empregar especialistas estrangeiros

Sujeito à Lei Aplicável, o Concessionário Mineiro, o Operador ou os Suncontratados,
têm o direito de contratar e empregar um número razoável de trabalhadores
estrangeiros que tenham qualificações, conhecimentos ou experiência especializados.
Para o efeito, “número razoável” significa:

(a) “Trabalho de Desenvolvimento, não mais do que 30% (trinta por cento) da força
de trabalho do Concessionário Mineiro; e

(b) Exploração Mineira, não mais do que 20% (vinte por cento) da força de trabalho
do Concessionário Mineiro durante os primeiros 5 (cinco) anos, não mais do que
10% (dez por cento) do sexto 20 décimo primeiro ano e não mais do que 57
(cinco por cento) a partir do décimo segundo ano da Produção Comercial, pata
cada Concessão Mineira.

(0) Verificadas as circunstâncias em que O Concessionário Mineiro, seus Operadores
Mineiros e Subcontratados envidatam os melhores esforços para recrutar e treinar
cidadãos Moçambicanos e mesmo assim havendo o fisco de o Concessionário
Mineiro incumprir a sua obrigação nos termos da Cláusula 9.2, prevalecendo a
necessidade de contratar mais trabalhadores estrangeiros, O Concessionário
Mineiro poderá solicitar um parecer da entidade que superintende o sector de
petróleos e minas, sobre a pertinência de ou não da contratação de mão-de-obra
estrangeira em percentagens superiores às acima indicadas, conforme o previsto
na alínea e) do número 1 do artigo 10 do Decreto nº 63/2011 de 07 de
Dezembro.

18.5 Aos trabalhadores estrangeiros do Concessionário Mineiro, do Operador e dos
Subcontratados apenas será exigido que obtenham o devido visto de residência, o qual
deve ser emitido pelos Serviços Provinciais de Migração no prazo de 5 (cinco) Dias de
Calendário a contar da data da submissão do pedido.

18.6 Mediante pedido do Concessionário Mineiro, do Operador ou dos
Subcontratados, o MIREM deverá envidar os seus melhores esforços para assegurar
que o Concessionário Mineiro obtenha prontamente do Governo todas as
autorizações necessárias para os +rabalhadores estrangeiros (incluindo à autorizações
de entrada e de saída, autorizações de trabalho, vistos e quaisquer outras autorizações)
nos termos da Lei Aplicável.

18.7 O Concessionário Mineiro deverá apresentar programas de formação e
emprego para a Licença de Prospecção e Pesquisa e para à Concessão Mineira
Sujeito ao disposto na cláusula 18.9, o Concessionário Mineiro deverá apresentar
anualmente ao Director Nacional de Minas, para sua Licença de Prospecção e
Pesquisa e Concessão Mineira na Área do Contrato, no prazo de 30 (trinta) e de 60
(sessenta) Dias de Calendário, respectivamente, antes do final de cada Ano Civil, o
programa de emprego € formação a ser seguido durante O Ano Civil subsequente. Tal
programa deverá incluir o número previsto de trabalhadores, as suas categorias (não
qualificados, qualificados, administrativos, técnicos e gestores) e a sua origem (das

arA 40
comunidades de acolhimento ou vizinhas, de qualquer outro local em Moçambique ou
no estrangeiro). O programa deve também descrever as actividades de formação
planeadas e qualquer uso planeado de Subcontratados. O nível de emprego e
formação deve ser adequado a natureza e extensão das Operações de Prospecção e
Pesquisa e da Exploração Mineira, respectivamente.

18.8. O Director Nacional de Minas deverá aprovar programas de formação e
emprego

O Director Nacional de Minas, em consulta com o ministério responsável pelos
assuntos laborais, deverá, se os programas apresentados no âmbito do previsto na
cláusula anterior atinjam ou descrevam um programa razoável para atingir os
objectivos estabelecidos nas cláusulas 18.2, 18.3 e 18.4, aprovar tais programas. Se o
programa não for aprovado, o Director Nacional de Minas deverá Notificar o
Concessionário Mineiro no prazo de 45 (quarenta e cinco) Dias de Calendário, a
contar da data em que o programa foi apresentado, e tal Notificação deverá conter os
motivos específicos do indeferimento e os meios ou orientações que permitam ao
Concessionário Mineiro corrigir tais motivos. O Concessionário Mineiro pode
apresentar qualquer número de programas revistos.

18.9 Um único programa de formação e emprego

Se o Concessionário Mineiro detém mais que um Título Mineiro na Área do Contrato,
pode apresentar anualmente um único programa de formação de funcionários do
Ministério e emprego pot forma a cumprir os requisitos das cláusulas 18.7 e 18.8.

CLÁUSULA 19 DESENVOLVIMENTO COMUNITÁRIO

19.1 Obrigação geral de promoção de desenvolvimento

O Concessionário Mineiro deverá apoiar no desenvolvimento da sua comunidade
mineira para promover o bem-estar geral c melhorar a qualidade de vida dos
habitantes da comunidade de acolhimento e vizinhas através de um Memorando de

Entendimento a ser celebrado com o Governo.

19.2 Memorando de Entendimento
O Concessionário Mineiro deverá celebrar um Memorando de Entendimento com o

Governo, no qual se estabelecerá as fases e os montantes a serem investidos em
projectos sociais, as fases de desembolso e o prazo de conclusão, de acordo com as
prioridades definidas na estratégia de desenvolvimento. O montante a ser investido
deverá corresponder a 5% (cinco por cento) do valor total do

em projectos sociais
capital investido.

19.21 Identificação da comunidade de acolhimento

A comunidade de acolhimento é uma comunidade de pessoas próxima da Área de
Concessão Mineira conforme mutuamente acordado entre o Concessionário Mineiro e
as autoridades locais e conforme identificado na Avaliação do Impacto Ambiental. Se
existir mais do que uma Área de Concessão Mineira na Área do Contrato, o
Concessionário Mineiro deverá celebrar um Acordo de Desenvolvimento de
Comunidade para cada Concessão Mineira, excepto se a comunidade beneficiária for a
s do que uma Concessão Mineira, sendo nesse caso apenas necessário

mesma para mz

um Acordo de Desenvolvimento da Comunidade. Se o Concessionário Mineiro e as
autoridades locais não conseguirem determinar qual comunidade deve ser considerada
a comunidade beneficiária, qualquer das Partes pode Notificar o Ministro a solicitar
esclarecimentos, e o Ministro deverá Notificar o Concessionário Mineiro e as
autoridades locais no prazo de 60 (sessenta) Dias de Calendário a contar da data do
pedido de esclarecimento, especificando qual comunidade deve ser considerada a
comunidade beneficiária.

19.22 Acordo de Desenvolvimento da Comunidade deve conter certas
disposições

O Concessionário Mineiro deve negociar com a comunidade beneficiária os termos do
Acordo de Desenvolvimento da Comunidade, e tal acordo deve incluir pelo menos as
seguintes disposições:

(a) A pessoa, pessoas ou entidade que representa a comunidade beneficiária para
efeitos do Acordo de Desenvolvimento da Comunidade;

(b) Os objectivos do Acordo de Desenvolvimento da Comunidade;

(0) As obrigações do Concessionário Mineiro para com a comunidade de
acolhimento, incluindo mas não necessariamente limitado a:
i compromissos relativamente a contribuições socioeconómicas que o projecto
fará para a sustentabilidade da comunidade;
ii. assistência na criação de actividades de auto-sustento e geradoras de
rendimentos, tais como produção de bens e serviços necessários para a mina
e para a comunidade;
iii consulta com a comunidade no desenvolvimento de um Programa de
Encerramento da Mina que prepare a comunidade para o eventual
encerramento das Operações Mineiras do Concessionário Mineiro;

ções da comunidade beneficiária para com o Concessionário Mineiro;

(9) Asobris

(e) Os meios pelos quais o Acordo de Desenvolvimento da Comunidade deverá ser
revisto pelo Concessionário Mineiro e pela comunidade beneficiária a cada 5
(cinco) anos civis, e o compromisso de que O acordo em vigor se manterá
vinculativo no caso de quaisquer modificações ao acordo solicitadas por uma das
Partes não forem aceites pela outra Parte;

(9 Os sistemas de consulta e fiscalização entre o Concessionário Mineiro e a
comunidade beneficiária, e os meios pelos quais a comunidade pode participar
na planificação, implementação, gestão e fiscalização das actividades conduzidas
no âmbito do acordo; e

(g Compromisso de que o Concessionário Mineiro e a comunidade beneficiária
acordam que qualquer conflito relativamente ao acordo será em primeira
instância resolvido por consulta entre o Concessionário Mineiro e o(s)
representante(s) da comunidade beneficiária e, se o conflito não for assim
resolvido, qualquer das Partes pode apresentar a questão para o Ministro decidir,

42

G

em consulta com a Administração Local, e a decisão do Ministro será final e
vinculativa para o Concessionário Mineiro e comunidade beneficiária.

19.2.3 Obrigações a serem consideradas
As Partes reconhecem que um Acordo de Desenvolvimento da Comunidade deverá
considerar as circunstâncias únicas de cada Concessão Mineira e comunidade
beneficiária, e as questões a serem consideradas não podem ser pré-determinadas.
Assim, o Acordo de Desenvolvimento da Comunidade pode incluir todas ou algumas
das seguintes matérias quando relevantes para a comunidade beneficiária:

(a) bolsas de estudos, estágios, formação técnica e oportunidades de emprego para
as pessoas da comunidade;

(b) Contribuições financeiras ou outros apoios no desenvolvimento e manutenção
de infra-estruturas como educação, saúde ou outros serviços comunitários,
estradas, água e energia;

(c) Assistência na criação, desenvolvimento e apoio a pequenas e micro-empresas;
(d) Comercialização de produtos agrícolas;
(e) Prevenção e consciencialização de HIV;

(f Métodos e procedimentos para a gestão ambiental e socioeconómica e
capacitação do governo local; e

A criação e administração de um fundo a ser constituído a partir de de uma
ç: ç: P:
percentagem (a ser definida) dos valores pagos em Imposto Sobre a Produção
Mineira e Imposto sobre a Superfície.

19.2.4 O Acordo de Desenvolvimento da Comunidade deverá ser aprovado se
as condições estiverem criadas

O Acordo de Desenvolvimento da Comunidade acordado e assinado entre
representantes autorizados do Concessionário Mineiro e da comunidade de
acolhimento deverá ser apresentado para aprovação pelo Ministro, que deverá aptová-
lo no prazo de 45 (quarenta e cinco) Dias de Calendário se o acordo observar os
requisitos estabelecidos na cláusula 19.3.2. Se o pedido for indeferido, o Ministro
deverá Notificar os representantes do Concessionário Mineiro e da comunidade de
acolhimento, e tal Notificação deverá indicar os motivos específicos do indeferimento
e os meios ou orientações que podem corrigir tais motivos. O Concessionário Mineiro
e a comunidade beneficiária podem apresentar qualquer número de programas
revistos.

19.2.5 Acordo de Desenvolvimento da Comunidade

O início dos trabalhos de Desenvolvimento dentro da Área de Concessão Mineira não
deve prejudicar o processo da negociação do Acordo de Desenvolvimento da
Comunidade para tal Concessão Mineira.

43

EG

19.2.6 O Ministro pode impor um Acordo de Desenvolvimento da
Comunidade em circunstâncias excepcionais

Se o Concessionário Mineito e a comunidade de acolhimento não conseguirem fechar
um Acordo de Desenvolvimento da Comunidade após esforços razoáveis à data em
que o Concessionário Mineiro esteja pronto para iniciar os trabalhos de
Desenvolvimento na Área da Concessão Mineita, o Concessionário Mineiro ou a
comunidade de acolhimento podem, conjunta ou individualmente, submeter,
mediante Notificação, o assunto ao Ministro para resolução, e à decisão do Ministro,
em consulta com a administração local, será final. Tal Notificação de qualquer das
partes deverá incluir o modelo de Acordo de Desenvolvimento da Comunidade
proposto pela parte, descrição dos esforços desenvolvidos na negociação de um
acordo, matérias que tenham sido acordadas, matérias em que exista desacordo, e
proposta para resolução da questão. O Ministro deverá apresentar uma decisão no
prazo de 60 (sessenta) Dias de Calendário a contar da data de tal Notificação.

19.2.7 Arquivo de cópia do Acordo de Desenvolvimento da Comunidade
A DNM deverá manter uma cópia de todos os Acordos de Desenvolvimento da
Comunidade em local de acesso público.

193 O Concessionário Mineiro deverá respeitar tradições

O Concessionário Mineiro deverá reconhecer e respeitar os direitos, costumes e
tradições das comunidades locais.

CLÁUSULA 20 INFORMAÇÃO, DADOS MINERAIS E RELATÓRIOS

20.1 O Concessionário Mineiro deverá manter registos actualizados

O Concessionário Mineiro deverá preparar e, enquanto este Contrato se mantiver em
vigor, manter registos detalhados, precisos e actualizados das Operações de
Prospecção c Pesquisa, Desenvolvimento, Exploração Mineira e Operações de
Processamento relativamente à Área do Contrato. O original ou uma cópia
autenticada de tais registos deverá scr sempre mantida em Moçambique e sempre
disponível para revisão pelo MIREM durante as horas normais de trabalho. Todos
esses relatórios, registos e dados, à excepção das amostras das coroas de testemunho
podem ser mantidas em formato electrónico.

20.2 O Concessionário Mineiro deverá manter amostras e registos das

perfurações
O Concessionário Mineito deverá manter duplicados ou, consoante Os casos, partes

de amostras das perfurações e concentrados finais, bem como compostos mensais dos
resultados de Processamento e escombreiras. Tal deverá ser disponibilizado ao
MIREM mediante pedido e Notificação em tempo razoável. No caso de o
Concessionário Mineiro abandonar a Área do Contrato ou pretender destruir as
amostras guardadas, deverá Notificar o MIREM e, se solicitado, entregar tais amostras

ao MIREM.
AE fa

20.3 Relatórios solicitados pela Lei Aplicável

O Concessionário Mineiro deverá apresentar aos departamentos governamentais
competentes todos os relatórios solicitados pela Lei Aplicável ou pelo presente
Contrato.

20.4 Relatórios sobre Títulos Mineiros

O Concessionário Mineiro deverá apresentar relatórios separados, conforme seja
necessário nos termos da Lei de Minas, para cada Licença de Prospecção e Pesquisa e
Concessão Mineira dentro da Área do Contrato.

20.5 Relatórios de despesas anuais

Anualmente, o Concessionário Mineiro deverá preparar e apresentar ao Director
Nacional de Minas, no prazo de 60 (sessenta) Dias de Calendário a contar do final de
cada Ano Civil, um relatório anual das despesas das Operações de Prospecção e
Pesquisa (Relatório Anual de Despesas de Operações de Prospecção e Pesquisa) para
cada uma das suas Licenças de Prospecção e Pesquisa dentro da Área do Contrato e
um relatório anual das suas despesas para Desenvolvimento e infra-estruturas
(Relatório Anual de Despesa de Desenvolvimento), assinado por um engenheiro de
minas ou geólogo licenciado. No momento em que o Concessionário Mineiro já não
detenha qualquer Licença de Prospecção e Pesquisa em nenhuma zona da Área do
Contrato, já não terá a obrigação de apresentar o Relatório Anual de Despesas de
Operações de Prospecção e Pesquisa. Tais relatórios devem ser suficientemente
detalhados para determinar o montante das despesas que se qualificam para cumprir
as obrigações de trabalho mínimas, podendo incluir cópias da documentação
aduaneira da importação de bens e os boletins da importação de capitais privados para
permitir ao Governo verificar tais montantes.

20.6 Relatório de despesas acumuladas

No momento em que o Concessionário Mineiro tenha gasto o montante necessário
nos termos da cláusula 8.4, o Concessionário Mineiro deverá preparar um Relatório de
Despesas Acumuladas assinado pelo seu representante em Moçambique a atestar que
gastou tal montante. Este Relatório de Despesas Acumuladas deverá ser detalhado o
suficiente para demonstrar: o montante e os tipos de despesas que se qualificam para
cumprir o estabelecido na cláusula 8.4, numa base anual e cumulativa, incluindo cópias
da documentação aduancira da importação de bens e os boletins da importação de
capitais privados para permitir ao Governo verificar tais montantes.

20.7 Relatório anual do Acordo de Desenvolvimento da Comunidade
Anualmente, o Concessionário Mineiro deverá preparar e apresentar ao Director
Nacional de Minas, no prazo de 60 (sessenta) Dias de Calendário após o término de
cada Ano Civil, um Relatório Anual do Acordo de Desenvolvimento da Comunidade,
que deverá incluir pelo menos a seguinte informação:

a) Uma avaliação qualitativa sob o cumprimento ou não dos objectivos no âmbito do
referido acordo;

b) Consoante os casos, a justificação para o não cumprimento dos objectivos e o que
poderá ser feito para atingir tais objectivos no futuro;

E 45

c) Uima lista detalhada de quaisquer montantes gastos pelo Concessionário Mineiro
devido ao Acordo de Desenvolvimento da Comunidade;

d) Quaisquer problemas especiais ou recorrentes com a comunidade de acolhimento;
e

e) O progresso efectuado com o Programa de Encerramento da Mina.

20.8 Relatório anual de emprego

O Concessionário Mineiro deverá apresentar anualmente ao Director Nacional de
Minas, até ao dia 31 de Janeiro, um Relatório de emprego. “Tal Relatório deverá incluir
o número de trabalhadores do Concessionário Mineiro a 31 de Dezembro do Ano
Civil anterior, o número de trabalhadores para cada categoria (não qualificados,
qualificados, administrativos, técnicos ou gestores) e a respectiva percentagem da
origem dos trabalhadores (das comunidades de acolhimento ou vizinhas, de qualquer
outro local em Moçambique ou do estrangeiro).

CLÁUSULA 21 VENDAS E VALOR DOS PRODUTOS MINERAIS
COMERCIAIS

21.1 Vendas de Produtos Minerais Comerciais -

O Concessionário Mineiro deverá envidar esforços pata alienar os Produtos Minerais
Comerciais ao mais alto preço comercial de mercado possível e com as mais baixas
comissões e taxas conexas possíveis nas circunstâncias prevalecentes à altura e
negociar os termos e condições de venda compatíveis com as condições de mercado
mundiais. O Concessionário Mineito pode celebrar contratos de venda e
comercialização a longo prazo ou contratos em moeda externa e de facilidades de
cobertura de tisco aceitáveis, não obstante o preço de venda de Produtos Minerais
Comerciais, incluindo preços “spot” do mercado, poder ser superior ou inferior em
qualquer momento, ou os termos e condições de venda sejam menos favoráveis que
os disponíveis noutras condições.

21.2 O Estado pode solicitar acesso à produção

O Ministro pode, mediante Notificação entre 1 e 31 de Julho de cada ano, solicitar
que o Concessionário Mineiro venda ao Estado, a uma pessoa jutídica por si detida ou
a qualquer entidade moçambicana, até ao montante de 10% (dez por cento) da
produção de Produtos Minerais Comerciais para o Ano Civil subsequente. O preço
pago ao Concessionário Mineiro por tais Produtos Minerais Comerciais deverá ser o
preço justo de mercado que se presume que o Concessionário Mineiro realizaria se a
venda fosse efectuada a Terceiro. Se as Partes não acordarem num valor justo de
mercado para os Produtos Minerais Comerciais, qualquer das Partes pode remeter a
matéria para apreciação por um Perito Independente nos termos da cláusula 29. A(s)
venda(s) deveri(ão) revestir a forma padrão do contrato de venda de Produtos
Minerais Comerciais normalmente utilizada pelo Concessionário Mineiro e de acordo
com os termos de pagamento na venda a Terceiros. O Concessionário Mineiro não
terá qualquer obrigação de vender Produtos Minerais Comerciais à parte especificada
pelo Ministro na sua Notificação se tais Produtos Minerais Comerciais estiverem já

GG %

reservados para venda no âmbito de um contrato a longo prazo ou outro com um
Terceiro na data em que o Concessionário Mineiro recebeu a Notificação do Ministro.
Se o Concessionário Mineiro não puder cumprir o pedido do Ministro devido a tais
compromissos contratuais anteriores, deverá fomecer à Ministra cópias de tais
contratos ou outra prova que demonstre tais compromissos.

21.3 Notificação de Venda a Associada

Os compromissos de venda a Associadas, se existirem, deverão ser efectuados apenas
com preços baseados ou equivalentes a vendas justas de mercado e de acordo com os
termos e condições de venda em que tais acordos teriam sido efectuados se as Partes
não fossem Associadas, incluindo descontos de venda, comissões ou taxas normais,
tomando em consideração o volume, quantidade, duração e outros termos do contrato
de venda. Tais descontos, comissões ou taxas concedidos às Associadas não deverão
ser superiores às taxas prevalecentes de tal forma que tais descontos ou comissões não
reduzam os lucros líquidos das vendas do Concessionário Mineiro ou abaixo daqueles
que o Concessionário Mineiro receberia se as Partes não fossem Associadas.

21.4 O MIREM tem o direito de fiscalizar vendas

O MIIREM tem o direito de verificar e fiscalizar todas as vendas e outras alienações
de Produtos Minerais Comerciais, incluindo os termos e condições de tais vendas e
outros compromissos de alienação. Tal informação será tratada pelo Governo como

confidencial.

21.5 Ajustamento para o valor justo de mercado

Quando o MIRIM tenha motivos para acreditar que as receitais declaradas pelo
Concessionário Mineiro pela venda ou outra disposição de Produtos Minerais
Comerciais não reflectem o seu valor justo de mercado quanto ao preço obtido,
qualidade ou quantidade da produção ou outros factores, o valor para efeitos de
pagamento do Imposto Sobre a Produção Mineira, imposto sobre o rendimento, IVA
entos ao Estado deverá ser ajustado para reflectir o valor justo de

ou outros pag
mercado.

21.6 O MIREM deverá Notificar por escrito sobre preço em disputa

Quando o MIREM dispute a equidade ou validade dos preços de venda realizados
sobre a totalidade ou parte das vendas ou outra disposição de Produtos Minerais
Comerciais durante o período em questão relativamente ao cálculo e pagamento de
taxas de produção e outros pagamentos devidos ao Estado nos termos do presente
Contrato ou da Lei Aplicável, deverá Notificar o Concessionário Mineiro por escrito.

21.7 Obrigação de apresentar documentação de venda
O Concessionário Mineiro deverá, no prazo de 15 (quinze) Dias de Calendário a
contar da data de tal Notificação pelo MIREM, apresentar documentação por escrito
ao MIREM que demonstre que os proveitos reais representam O valor justo de
mercado da venda ou outra disposição dos Produtos Minerais Comerciais em questão.
A informação apresentada deverá ser tratada como confidencial. O MIREM deverá
considerar a documentação apresentada pelo Concessionário Mineiro e deverá
Notificar o Concessionário Mineiro da sua decisão.

CG 47

21.8 As Partes deverão acordar no preço justo de mercado ou submeter a
matéria para apreciação por Perito Independente

No prazo de 30 (trinta) Dias de Calendário da Notificação efectuada nos termos da
cláusula 21.6 as Partes deverão reunir-se para resolver as objecções do MIREM e,
conforme previsto na cláusula 21.1, deverão acordar no preço justo de mercado da
venda ou outra alienação dos Produtos Minerais Comerciais para o período em
questão. No caso de as Partes não chegarem a acordo sobre o valor justo de mercado,
qualquer das Partes pode submeter a matéria em disputa para determinação por um
Perito Independente, conforme estabelecido na cláusula 29.

21.9 O Concessionário Mineiro deverá pagar taxas adicionais

Quando uma decisão do MIREM relativamente ao valor justo de mercado pela venda
ou outra alinação de Produtos Mincrais Comerciais determine tal valor muito baixo, o
Concessionário Mineiro deverá pagar, no prazo de 60 (sessenta) Dias de Calendário a
contar da Notificação recebida nos termos da cláusula 21.6, quaisquer impostos ou
taxas, incluindo o ISP, que seriam pagas se os Produtos Minerais Comerciais tivessem
sido avaliados ao valot justo de mercado determinado pelo MIREM. Se o Perito
Independente considerar, nos termos da cláusula 21.9, que o valor justo de mercado
determinado pelo MIREM era superior ao valor de mercado, o Governo deverá
reembolsar ao Concessionário Mineiro no prazo de 60 (sessenta) Dias de Calendário a
contar da decisão do Perito Independente, ou deduzir de qualquer imposto devido
pelo Concessionário Mineiro, a diferença entre o valor justo de mercado determinado
pelo MIREM e o valor justo de mercado determinado pelo Perito Independente.

CLÁUSULA 22 BENS E EQUIPAMENTOS

22.1 Aquisição
O Concessionário Mineito, o Operador e os Subcontratados, deverão adquirir para as
Operações Minciras os bens que razoavelmente determinem serem os necessários para

conduzir tais operações.

22.2 O Governo tem opção de adquirir os bens
Após o encerramento, resolução ou caducidade da Concessão Mineira do
Concessionário Mineiro, o Governo poderá adquirir todos os bens móveis, imóveis e
não-removíveis utilizados nas Operações Mineiras, incluindo qualquer infra-estrutura
que seja propricdade do Concessionário Minciro c utilizados exclusivamente pata as
Operações Minciras, a um preço igual ao valor de mercado de tais bens ou a preços
i os gre o Concessionário Mineiro possa estabelecer. Se o Governo não
exercer tal opção no prazo de 90 (noventa) Dias de Calendário a contar da data da
Notificação de encerramento da mina enviada nos termos da cláusula 10.5.1 ou no
prazo de 90 (noventa) Dias de Calendário anteriores à resolução ou caducidade da
Concessão Mincira, o Concessionário Mineiro será livre para remover ou alienar tais
bens da forms que considere apropriada nos termos da Lei Aplicável e do Programa
de Encerramento da Mina ou Plano de Gestão Ambiental.

22.3 Remoção e exportação
Sujeito ao disposto na cláusula 22.2, todos os materiais, equipamentos, plantas e
outras instalações erguidas ou colocadas pelo Concessionário Mineiro na Área do

cg 48

Contrato que sejam de natureza móvel permanecerão propriedade do Concessionário
Mineiro e este terá o direito de vender, remover e re-exportar de Moçambique tais
materiais e equipamento, plantas e outras instalações, sujeito à Lei Aplicável.

CLÁUSULA 23 INFRA-ESTRUTURAS E ACESSO PÚBLICO

23.1 Utilização de infra-estruturas públicas

Sujeito à Lei Aplicável, o Concessionário Mineiro terá acesso e o direito a utilizar
estradas, pontes, campos aéreos, instalações portuárias e outras vias de transporte,
bem como energia, combustível, telefones e outros meios de comunicação, e serviços
de água, que sejam propriedade ou detidos sob concessão concedido ou prestados por
qualquer agência ou entidade detida ou controlada pelo Governo, desde que o seu uso
pelo Concessionário Mineiro não limite o uso existente e aprovado por outras
Pessoas. Exceptuam-se do acima descrito as infra-estruturas públicas destinadas ao
uso não civil.

23.1.1. Construção, melhoria e manutenção de infra-estruturas públicas e
privadas

O Concessionário Mineiro deverá, sujeito ao disposto nesta cláusula e na Lei
Aplicível, ter o direito de construir, utilizar, melhorar e manter quaisquer estradas,
pontes, caminhos-de-ferro, campos aéreos, instalações portuárias e outras vias de
transporte adicionais, e de construir, utilizar, melhorar ou manter quaisquer estações
de energia eléctrica, linhas de transporte /transmissão de energia, linhas telefónicas ou
outras vias de comunicações, gasodutos, vias de transporte de água ou de outras linhas
de utilidade ou infra-estruturas necessárias para as Operações Mineiras e para o uso do
onário Mineiro. Ao Concessionário Mineiro será dado direito de preferência
de tais infraestruturas. Mediante pedido de um Terceiro interessado, o
o Mineiro e o Governo deverão rever tais infra-estruturas e outras
des das Operações Mineiras incluindo, mas não limitado a, transporte,
energia, água e necessidades portuárias, com o objectivo de fazer uma divisão
equitativa dos custos e benefícios decorrentes de tais necessidades e uso de infra-
estruturas nas Operações Minciras. O Concessionário Mineiro não deverá construir
“ sem autorização da autoridade competente, e sem ter compensao qualquer Terceiro

com direito de uso e ocupação de terra.

23.1.2 Construção na área da Licença de Prospecção e Pesquisa

No interior da sua área da Licença de Prospecção e Pesquisa dentro da Área do
Contrao, o Concessionário Mineiro tem o direito de construir todas as infra-
estruturas necessárias para as Operações de Prospecção e Pesquisa, incluindo as infra-
estruturas para acampamentos, estradas, comunicações e energia. Tais construções
deveri ser 2 natureza temporária e e removidas ea área recuperada antes do término
ou do a ibandono da área da Licença de Prospecção e Pesquisa em que tais construções
im, excepto se de outra forma acordado por escrito pelo Director Nacional

 .

de acordo com a Lei Aplicável. O Concessionário Mineiro poderá restringir ou proibir
O acesso público a estradas na Área da Concessão Mineira no caso de perigo para os
utentes ou funcionários do Concessionário Mineiro ou distúrbio ou obstrução das
Operações Mineiras. Se existir qualquer conflito entre o Concessionário Mineiro e um
Terceiro utilizador de tais vias de transporte fora da Área da Concessão Mineira, o
Concessionário Mineiro deverá Notificar o Ministro, que deverá determinar o nível de
uso razoável por Terceiros e o montante das taxas de utilização, se existirem.

23.6 O MIREM apoia na obtenção das autorizações para o desenvolvimento
de infra-estruturas

O MIREM compromete-se a apoiar e cooperar com o Concessionário Mineiro na
obtenção de quaisquer licenças, aprovações ou autorizações necessárias para o
financiamento, construção, utilização, manutenção e reparação de infra-estruturas
neces s para as Operações Mineiras e que estejam descritas no Plano de Produção
Mineira c na obtenção de quaisquer outras autoridades competentes quaisquer
aprovações necessárias pata a utilização de infra-estruturas públicas disponíveis em
Moçambique, sujeito ao pagamento de quaisquer taxas que sejam apropriadas ou
geralmente aplicáveis e sem prejuízo do carácter público de tais infra-estruturas.

23.70 Concessionário Mineiro poderá conceder a Terceiros um uso
lim:

(o) ssionário Mineiro pode permitir a anteriores Utentes da Terra e membros da
comunilade de acolhimento um acesso limitado para pastagem de animais ou pata
cultivo da superfície da terra dentro da Área da Concessão Mineira, desde que tais

actividades não interfitam com as Operações Mineiras. Se o Concessionário Mineiro
considerar que, numa dada altura, tais actividades vão interferir com as Operações
Mineiras, o Concessionário Mineiro deverá Notificar tais Terceiros do local, data e
período da interrupção das actividades. Se tal uso continuar para além da data em que

foi determinada a intermpção, o Concessionário Mineiro pode solicitar, mediante
Notific: 10, 0 apoio do Director Nacional de Minas para parar a utilização da Área da
Conces:7o Mincira pelos Terceiros. O Director Nacional de Minas deverá, no prazo
de trin', (30) Dias de Calendário a contar de tal Notificação, tomar as acções

para interromper o uso.

PLANO DE REASSENTAMENTO. MEIO
EABILITAÇÃO E PROTECÇÃO CONTRA PERDAS E

je

“onário Mineiro deverá minimizar o impacto ambiental e

O Concessionário Mineiro deverá realizar a suas actividades e operações no âmbito
deste Cos trato de maneira razoavelmente praticável para:

B

ir e mitigar quaisquer impactos ambientais, incluindo mas não
ão resultante de tais actividades e operações; e

SG

51

(b) Reabilitar e repor, onde e quando seja praticável, a terra afectada, escavada,
explorada, desenvolvida, minada ou coberta com resíduos das Operações Mineiras
na Área do Contrato, a um estado natural ou ao estado de segurança que possa
estar especificado na Lei Aplicável, e de acordo com as melhores práticas mineiras
internacionais.

24.2 Estudo de Impacto Ambiental, Plano de Gestão Ambiental e Programa
de Gestão Ambiental — Procedimentos

O Concessionário Mineiro deverá preparar e apresentar os necessários Planos de
Gestão Ambiental, Estudos de Impacto Ambiental, incluindo o Programa de Gestão
Ambiental e o Programa de Controlo de Situação de Risco e Emergência, em
conformidade com este Contrato e o Regulamento Ambiental para a Actividade
Mineira. A apresentação, processamento, consideração e aprovação ou indeferimento
de tais estudos, planos e programas apresentados pelo Concessionário Mineiro deverá,
excepto se de outra forma estabelecido na cláusula 24.5.1, ser feita de acordo com o
Regulamento Ambiental para a Actividade Mineira. A taxa pela realização de tais
estudos, planos e programas apresentados pelo Concessionário Mineiro será por este
suportado.

24.3 O Concessionário Mineiro deverá obter as autorizações ambientais e de
o antes das Operações de Prospecção e Pesquisa

O Co rio Mineiro não deverá iniciar quaisquer Operações de Prospecção e
Pesquisa de nível 2 em nenhuma Área de Prospecção e Pesquisa dentro da Área do
Contrato sem que, nos termos do Regulamento Ambiental para a Actividade Mineira
do Re sento sobre o Processo de Reassentamento Resultante de Actividades
Económicas, aprovado pelo Decreto nº 31/2012, de 8 de Agosto, tenha obtido
do Plano de Gestão Ambiental e do Programa de Controlo de Risco e

controlo de 1

aprov
Emergência e do Plano de Reassentamento respectivamncte. Um Plano de Gestão
Ambiental c vm Programa de Controlo de Risco e Emergência autónomos são
necessírios para qualquer Licença de Prospecção e Pesquisa dentro da Área do
Contrato que ão seja contígua.

24.31 Plano de Gestão Ambiental

O Pliio de Gestão Ambiental preparado pelo Concessionário Mineiro deverá

conf. o Regulamento Ambiental para a Actividade Mineira, deverá conter

o tip nação e análise que reflitam as melhores práticas mineiras

inter snais para tal plano, cobrir um período de 5 (cinco) anos e deverá pelo menos

; : pano, p P

incluir o segui

(a) Número ds Licença de Prospecção e Pesquisa, localização e descrição básica do
projecto de Prospecção e Pesquisa;

(b) Mó odos e procedimentos relativos às Operações de Prospecção e Pesquisa;

(0) Maiores impactos ambientais e medidas de mitigação;

(d) Plano de fiscalização; e CG

52
(e) Programa de reabilitação para a área afectada.

24.3.2 Concessionário Mineiro deverá actualizar o Plano de Gestão Ambiental
eo Programa de Controlo de Risco e Emergência

O Concessionário Mineiro deverá apresentar para cada Licença de Prospecção e
Pesquisa não contígua um Plano de Gestão Ambiental e um Programa de Controlo de
Risco e Emergência actualizados Para aprovação pelo ministério responsável pelo
sectordo ambiente, de acordo com este Contrato e com o Regulamento Ambiental
para a Actividade Mineira, a cada 5 (cinco) Anos Civis a contar da data da primeira
aprovação de tal planó e programa e sempre que pretenda alterar as suas Operações
de Prospecção e Pesquisa que impliquem uma alteração material em tal plano e

programa.

24.3.3 tudo de Impacto Ambiental e Plano de Reassentamento
Um Estudo de Impacto Ambiental e Plano de Reassentamento preparados pelo

Concessionário Mineiro deverá ser baseado nos trabalhos de avaliação e determinação
da linha de base ambiental, deverá conformar-se com os tequisitos estabelecidos no
Regulamento Ambiental para a Actividade Mineira e Regulamento sobre o Processo
de Reas:ntamento Resultante de Actividades Económicas e deverá conter o tipo de

“lise que reflictam as melhores práticas internacionais mineiras pata

s.

informações e :
este tipo de estud

24.3.4 Programa de Gestão Ambiental

O Pros 1 de ão Ambiental preparado pelo Concessionário Mineiro deverá
conform»r-se com o Regulamento Ambiental pata a Actividade Mineira, deverá conter
o tipo de informação e análise que reflictam as melhores práticas mineiras

internaci “a tal plano, e deverá pelo menos incluir o seguinte:

(a) Número da Concessão Mineira:

(b) Descrição do projecto;

prováveis principais impactos ambientais biofísicos, incluindo
»a impactos de poluição;

mas 1

dos prováveis maiores impactos sociais, culturais e económicos;

2 dos impactos ambientais residuais e não mitigáveis;

ivos geníricos relativos a cada principal impacto ambiental biofísico;

(g) Os objectivos detalhados relativos a cada impacto ambiental biofísico de forma à
i r tal impacto;

icos relativos a cada principal impacto negativo social, cultural

ça

(h) Os ob;

e econórnico;

() Os objectivos detalhados relativos a cada impacto ambiental negativo social,
cultural e económico de forma à minimizar ou mitigar tal impacto;

(0) Os meios para alcançar os objectivos ambientais;

(k) O efeito previsto /esperado de cada actividade de mitigação;

() Cronogramas de implementação;

(m) — Orçamento previsto e seu cronograma pata atingir os objectivos ambientais;

(MDA car goria ao nível da administração ou dos trabalhadores do Concessionário
Minciro responsável pela implementação da mitigação ambiental;

(0) Um esquema continuado de reabilitação da Área da Concessão Mineira;

(P) O custo estimado dos trabalhos correntes de reabilitação numa base anual;

() O esquema para a seabilitação definitiva da Área da Licença Mineira;

(1) O custo estimado do esquema de reabilitação definitiva;

(9) O custo do esquema de reabilitação definitiva em cada ano dos primeiros 10 (dez)
anos da Licença Mineira, assumindo que se a Mineração cessasse em tal ano, a
reabilitação final seria realizada nesse ano;

() O tipo de instrumento de garantia financeira ou meios que o Concessionário

Mineiro oferece de forma que os custos totais de reabilitação em cada ano, tal
scrito na alínea acima, estarão disponíveis no caso do Concessionário

como de:
Mineiro não ter, por qualquer motivo, o dinheiro necessário pata completar o
trabalho de reabilitação (tais como contas fiduciárias em numerário, certificados de

depósito, cartas de crédito irrevogáveis, garantias de execução, seguros, fundos
trust em; numerário ou bens, garantias de terceitos em que o fiador tenha bens
superiores a US$ 10) milhões, ou métodos similares aceitáveis para a entidade
tesponsívcl pela tutela do ambiente e que não sejam meras provisões
contabi as);

(9) À categoria do agente ou trabalhador do Concessionário Mineiro responsável pela
implementação das actividades de reabilitação;

ma de fiscalização ambiental, as metodologias a serem utilizadas para
s impactos negativos, a eficácia da mitigação e as fontes de

io de poten
nto para fiscaliz E
W) O Programa de Encerramento da Mina desctito na cláusula 10.5.3 que faz uma
E |

abordag:m das questões socioeconómicas

(x) Detalhe jualquer agência responsável por agir no caso de incumprimento e
procedisentos a serem activados no caso de à fiscalização revelar uma falha na

E a
mitigação e/ou um impacto negativo inaceitável emergente mesmo com total
mitigação.

24.3.5 Concessionário Mineiro pode apresentar emendas ao programa

proposto
Se for recusada aprovação a um Programa de Gestão Ambiental, o Concessionário
Mineiro poderá apresentar o número de Programas de Gestão Ambiental emendados

necessários para obter tal aprovação.

243.6 Concessionário Mineiro deverá actualizar o Programa de Gestão
Ambiental

O Concessionário Mineiro deverá apresentar um Programa de Gestão Ambiental
actualizado para aprovação pelo Ministro responsável pela tutela do ambiente, de
acordo com este Contrato e o Regulamento Ambiental pata a Actividade Mineira a
cada cinco (5) Anos Civis a contar da data da primeira aprovação de tal plano e
programa e sempre que pretenda alterar as suas Operações Mineiras que implica a
necessidade de uma alteração substancial do programa.

24.4 Aprovação pelo Ministro responsável pela tutela do ambiente

Na apreciação de um Plano de Gestão Ambiental e de um Programa de Gestão
Ambiental, ou suas actualizações, o Ministro responsável pela tutela do ambiente pode
socorter-se das recomendações do comité orientador constituído nos termos do
Regulamento Ambiental para a Actividade Mineira e se o Ministro indeferir tal plano
ou sua actualização, o Concessionário Mineiro e o comité orientador serão informados
dos motivos do indeferimento.

244.1 Concessionário Mineiro pode solicitar apreciação por um Perito

Independente

Se o Programa de Gestão Ambiental proposto pelo Concessionário Mineiro, ou sua
actualização, for indeferido duas vezes pelo Ministro responsável pela tutela do
ambiente, e tal plano tenha recebido uma recomendação de aprovação pelo comité
orientador constituído de acordo com o Regulamento Ambiental para a Actividade
Mineira, o Concessionário Mineiro pode submeter a matéria a apreciação por um
Perito Independente, nos termos da cláusula 29.

245 Obrigação de apresentação de relatórios para cada Programa de Gestão
Ambienta!

O Concessionário Mineiro deverá em cada Ano Civil após o primeiro ano em que
existe Produção Comercial, até ao dia 31 de Março, para cada um dos seus Programas
de Gestão Ambiental na Área do Contrato, apresentar em duplicado ao Ministro
responsável pela tutela do ambiente um relatório de gestão ambiental em
conformidade com o Regulamento Ambiental para a Actividade Mineira, a cobrir cada
um dos itens lis na cláusula 24.3.4, indicando a sua situação actual. Tal relatório
deverá ser suficientemente detalhado para que permita à ministra determinar se O

programa estí a ser implementado com sucesso.
e :

24,6 Concessionário Mineiro deverá implementar e cumprir o Programa de
Gestão Ambiental

Não obstante o disposto na cláusula 24.1, o Concessionário Mineiro deverá cumprir
com e implementar os Programas de Gestão Ambiental aprovados pelo Governo para
a Átea de Concessão Mineira do Concessionário Mineiro dentro da Área do Contrato.

247 Recuperação optimizada de Produtos Mineiros Comerciais

O Concessionário Mineiro compromete-se a que qualquer mineração, processamento
ou tratamento de Minério pelo Concessionário Mineiro serão conduzidos de acordo
com as prá internacionais geralmente aceites como costume, e de acordo com tais
práticas o Concessionário Mineiro compromete-se a envidar todos os esforços
razoáveis para optimizar a recuperação de Minério de reservas provadas e recuperação
metalúrgica de Produtos Minerais Comerciais do Minério desde que tal seja
económica e tecnicamente viável. O Concessionário Mineiro poderá utilizar novos
métodos e tratamentos quando tais métodos e tratamentos melhorem a recuperação
dos Produtos Comerciais.

CLÁUSULA 25 CONFIDENCIALIDADE

25.1  Conirato não confidencial
O presente Contrato não é confidencial e uma cópia do mesmo deverá estar
disponível na sed, MIREM para consulta pelo público em geral durante as horas

normais de expediente.
25.2  Relatírios, planos e informação são confidenciais
Todos os Relatórios, planos e informação obtida, preparada ou apresentada pelo ou
para o Concessionário Mineiro nos termos deste Contrato ou de um Título Mineiro
que comprecnda parte ou a totalidade da Área do Contrato serão tratados como
informação “dencial, excepto se especificado que não é confidencial por este

ou pela Lei aplicável. Qualquer informação confidencial
sionário Mineiro nos termos deste Contrato ou da Lei Aplicável
como tal pelo MIREM e pelo Governo. As Partes podem, por
acordo mútuo por escrito, decidir que qualquer outra informação não é confidencial.

E
de Mir

25.3 Questões não confidenciais

Sujeito ao d » na cláusula 25.2 e sem perjuízo do disposto na cláusula 25.5, as

Partes ac que as seguintes matérias não deverão ser classificadas como

confiden«

(a) Quanvidad s de Minério produzido de qualquer Concessão Mineira dentro
da Área to;

(b) Emprego, » Os programas de formação do Concessionário Mineiro;

(o) Impost a Eis Mineira e quaisquer outros montantes de pagamentos
de imp « álguer Concessão Mineira na Área do Contrato, salvo os termos
patticu c iculo do montante de tais pagamentos, os quais são confidenciais;

[dia

(e) por qualquer das Partes a qualquer contabilista, auditor, advogado ou outro

consultor financeiro ou jurídico contratado pela Parte em relação com as
O des Mineiras;

(8) pel Concessionário Mineiro e suas Associadas, incluindo qualquer accionista
c er cessionário Mineiro ou Associada conforme necessário de acordo com

de qualquer bolsa de valores reconhecida de que o Concessionário
Associadas ou accionistas sejam membros;

(8) pe REM a qualquer agência do Governo ou qualquer Pessoa que seja
consultor do MIREM ou do Governo

(b) pelo « ionário Mineiro ou suas Associadas a qualquer agência do
io local do seu domicílio ou registo para conduzir negócios
«ja necessário pelas leis em vigor em tal país;
(1) cuando necessário em conexão com qualquer processo judicial, de
concilição ou de arbitragem; ou
Ds snacão entrar no domínio público sem que tal seja resultado de uma
q 1 cunfidencialidade.

25.6 vos deverá manter à informação confidencial como tal
Qualqu 10 confidencial divulgada nos termos da cláusula 25.5 deverá ser
divulpa rmos que assegurem que tal informação é tratada e mantida como
confidenci cu receptor. As Partes tomarão as medidas apropriadas pata
assegur: seus respectivos agentes e funcionários e os agentes e funcionários de
seus À : e accionistas e os seus consultores técnicos e profissionais não
divulm «ão que é confidencial de acordo com os termos desta cláusula e
não fa incorrecto de tal informação para benefício próprio, dos seus
empreg ou de qualquer terceiro.
25.7 11 de tecnologia patenteada ou informação
Toda :» patenteada ou informação sujeita a licença e pagamento de direitos
autor! ixas e que é utilizada nas Operações Mineiras não deverá ser
divuloa juer Terceiro excepto na medida em que tal esteja previsto nos
res) »s de licença.

— FORÇA MAIOR

26.1 «mil cado de Força Maior
"Força "fai nifica qualquer evento, causa ou circunstância ou qualquer
con > eventos, causas ou circunstâncias fora do controlo da Parte que se

q ; afectada por tal evento, causa ou circunstância, que não foi por si
1 não foi possível com esforços razoáveis evitar ou superar e, inclui,

se guinte:

Parcçe

58
(d) Informação rela
qualquer Opera

tonada com o número e frequência de acidentes relacionados com

io Mineira na Área do Contrato;

(e) Pagamento de qualquer montante ou prestação de qualquer serviço no âmbito de

um Acordo de Desenvolvimento da Comunidade;

(8 Informação relacionada com áreas abandonadas;

(g) Estudos Impacto Ambiental, Planos de Gestão Ambiental, Programas de
Gestão Aml 1, Relatórios anuais de gestão ambiental;

(bh) Informação em posse do Governo antes da recepção do Concessionário Mineiro
que tenho sido legalmente divulgada por qualquer Pessoa sem qualquer obrigação
de confi idade para com o Concessionário Mineiro.

254 Drazo de confidencialidade

O período de confidencialidade de quaisquer Relatórios, planos, Dados Minerais ou

informação conf encial obtida, preparada ou apresentada pelo Concessionário

Mineiro no leste Contrato ou de um Título Mineiro que integre parte ou a

totalidade d; lo Contrato deverá estar de acordo com este Contrato e com a Lei

de Minas, « «º nºnhum período estiver especificado, o período de confidencialidade
termina: ) 5 (cinco) anos a contar da data da sua apresentação.

25.5 Quando é necessário consentimento escrito para divulgar informação

confide:

A divulgaçã tórios, planos, Dados Minerais e informação confidencial apenas

deverá : tovde por uma das Partes com o consentimento prévio por escrito da

outra Paste (o q o deverá ser irrazoavelmente negado). Contudo, adicionalmente
às excepço «s na Lei de Minas, será permitida a seguinte divulgação:

írio de uma Parte, às Associadas, ao Operador e aos
»s para efeitos de execução das Operações Mineiras;

(b) poi »mcessionário Mineiro a qualquer accionista relativamente a qualquer
5 imente necessária decorrente da relação do accionista com o
Mineiro na qualidade de accionista;

(o) pel ionário Mineiro a qualquer potencial novo investidor nas
Operaço lineiras
(d) a 1c0, bolsa de valores ou outra instituição financeira reconhecida

obtenção de empréstimos ou outras facilidades financeiras para
a Mineiras ou a qualquer cessionário da totalidade ou parte de
« próstimo ou facilidade financeira, hedging ou seguro prestadas
3es Mineiras por qualquer banco ou outra instituição financeira

57

(b) tomar todas as acções razoáveis e legítimas para remover a causa da Força
Maior; e

(c) após remoção ou término do evento de Força Maior, prontamente Notificar a
outra Parte e tomar todas as medidas necessárias para reassumir as suas
obrigações no âmbito do presente Contrato o mais rapidamente possível após
a remoção ou termo do evento de Força Maior.

26.5 As Partes devem reunir-se para rever a situação
Quando wm evento de Força Maior ou o seu efeito se prolongue por mais de 15
(quinze) ias de Calendário, as Partes devem reunir-se o mais rapidamente possível

para rever a situação e acordar nas medidas a serem tomadas para à remoção da causa
do ev de F r e reassumir a execução das suas obrigações de acordo com
o previst ontrato.

26.6 Nevuma obrigação para resolver conflitos com Terceiros

Nenhuma Parte será obrigada a resolver qualquer conflito com Terceiros, excepto em
is que considere aceitáveis ou devido a decisão final de qualquer agência

circunst”

arbitro, jud'cial om regulatória que tenham jurisdição para resolver o conflito.
CLÁUSULA 27 CESSÃO DA POSIÇÃO CONTRATUAL

271 Con io Mineiro tem direito de ceder a sua posição contratual

Sujeito ao disposto nesta cláusula e na Lei de Minas e seu Regulamento, o
“io Mincivo poderá ceder os seus interesses, direitos e obrigações no

âmbito d contrato ou uma percentagem indevisa dos mesmos.

27.24; ção « são não deverá ser irrazoavelmente indeferida

A cessão pelo « sionário Mineiro da totalidade ou parte dos seus interesses,

direit des no âmbito deste Contrato estará sujeita ao consentimento prévio

pot es: do M ro, o qual não deverá indeferir irrazoavelmente.

27.3. Cond97os de cumprimento obrigatório antes da cessão

As sepy mições devem estar satisfeitas para que o Ministro possa aprovar

qualques p “eciuado pelo Concessionário Mineiro para ceder a totalidade ou

parte d: ses, direitos e obrigações:

(a) O slonírio Mineiro não está em incumprimento em relação às suas
ob rivo da Lei de Minas e seu Regulamento;

(b) O cesi io compromete-se a vincular-se aos termos e condições do presente
Cont mento de cessão estabelece legitimamente tal compromisso;

(0) O essiosísio demonstrou acesso aos requisitos financeiros e recursos técnicos e
exp para executar as Operações Mineiras;

Pa

60
28.1.1 Revogação da Licença de Prospecção e Pesquisa e da Concessão Mineira
Adicionalmente a quaisquer fundamentos de revogação da Licença de Prospecção e
Pesquisa ou Concessão Mineira estabelecidas na Lei de Minas, o Ministro pode, de
acordo com os procedimentos de revogação estabelecidos na Lei de Minas e seu
Regulamento, revogar qualquer Licença de Prospecção e Pesquisa ou Concessão
Mincita detida pelo Concessionário Mineiro que cubra a totalidade ou parte da Área
do Contrato por qualquer um dos fundamentos estabelecidos na cláusula 28.3.

282 O Ministro pode resolver Contrato se Concessionário Mineiro estiver

em Situaç le Incumprimento

O Minis le, mediante Notificação ao Concessionário Mineiro e de acordo com
esta cláv 28, vesolver este Contrato se o Concessionário Mineiro estiver em
Situação de Incumprimento ou por qualquer um dos motivos estabelecidos na
cláusula 23.3

28.2.1 Oportunidade para sanar Incumprimento

“Em Situação de Incumprimento” significa:

(1) O Coneessionário Mineiro cometeu um incumprimento; e
1) O IPEM notificou o Concessionário Mineiro para sanar o Incumprimento;
e
6) ionário Mineiro não sanou o Incumprimento no prazo de 90
(noventa) Dias de Calendário após recepção de tal Notificação para sanar o
I ento ou, conforme possa estar especificado na Notificação, não
tc 1 as medidas necessárias para sanar O Incumprimento ou, que o
Incumprimento não é passível de ser sanado, ou não tenha pago as
c cães acordadas entre o MIREM e o Concessionário Mineiro.
28:22. Pr ca sonar Incumptimento pode ser prorrogado

O prazo de YU (noventa) Dias de Calendário para sanar o Incumprimento pode ser
iistro quando o Concessionário Mineiro, de forma diligente e de

prorrogac »
boa-fé, es , as medidas necessárias para sanar o Incumprimento e mediante
pedido d - apresentado por este a solicitar um período de tempo adicional
que seja | vel e necessário para sanar o Incumprimento. O Ministro deverá
conceder ção pelo período de tempo adicional que seja razoável e
necessaric , ncumprimento.

28.2.3 So : incluir pagamento de multas e penalidades

A sana 1º Incumprimento poderá incluir o pagamento de qualquer multa ou
outro por » que possa ser devida nos termos da Lei Aplicável.

283 1 le resolução

O presen rato pode ser resolvido, ou qualquer Licença de Prospecção e
Pesquisa « são Mineira detida pelo Concessionário Mineiro na Área do
Contrato zada, se:

cs

62

(d) Uma cópia do instrumento de cessão e quaisquer acordos de operação ou outros
foram apresentados ao MIREM; e

(8) O instrumento de cessão ter sido devidamente outorgado, estabelecendo, entre
outros, que o cessionário assume todas as obrigações pertinentes do
Concessionário Mineiro, sendo que o indeferimento do pedido de cessão deverá
resultar em revogação automática de tal instrumento.

27.4 Cessão que não cumpra será nula e de nenhum efeito
£ cessão que não cumpra o disposto nesta cláusula será nula e de nenhum

a decisão de aprovação

á apreciar qualquer pedido do Concessionário Mineiro para
» le «unlquer cessão proposta dentro de um prazo de 90 (noventa) Dias de
Va contas da data de recepção do pedido escrito do Concessionário Mineiro
juntamente com a documentação relativa aos requisitos estabelecidos na cláusula 27.3,

(a) a (e).

27.6 Recusa de aprovação pode ser submetida a arbitragem para
determinação
Seo M eferir o pedido nos termos da cláusula 27.2, o Concessionário
Mineiro pode submeter a matéria em conflito para resolução nos termos da cláusula
29.
27.7 Subcontratação não carece de aprovação

: cl4usulas anteriores não deverá impedir o Concessionário Mineiro de
subcontratar a totalidade ou parte das Operações Mineiras a um Operador ou outro
Subcont A subcontratação da totalidade ou parte das Operações Mineiras a um
Operado utro Subcontratado não carece de aprovação prévia pelo Ministro.
27.8 Coro de Título Mineiro

ionírio Mineito pode solicitar a cessão de Licença de Prospecção e
são Mineira que compreenda a totalidade ou parte da Área do
ante pedido ao MIREM de acordo com a Lei de Minas e seu

SL TÉRMINO
28.1 Q 10 0 Contrato deve terminar
Sujeito à :» disposições desta cláusula 28, o presente Contrato deverá terminar //
com à » “a Licença de Prospecção e Pesquisa e Concessão Mincira de
acordo « lisposições da Lei de Minas e seu Regulamento, com à renúncia,
abaud “oncessionário Mineiro da totalidade da Área do Contrato ou
caducid Fados 25 anos de validade da Concessão Mineira sem à respectiva

renovaç

&

61
(a) for emitida qualquer ordem ou decisão judicial por tribunal de jurisdição
competente para dissolver o Concessionário Mineiro, excepto se a dissolução for
para eferos de fusão ou reconstrução e o MIREM tiver sido notificado de tal
fusão ou reconstrução; ou

(b) river sido apresentada uma declaração de falência ou outra reestruturação contra o
Concessionário Mineiro ou tiver sido celebrado qualquer acordo ou concordata

dos seus credores; ou

(0) o Concessionário Mineiro, no caso de ser uma pessoa colectiva, se tiver
transf o ou dissolvido, excepto se o Ministro tiver aprovado a
transfc ão ou, no caso de dissolução, seja para efeitos de fusão ou
reconst do co consentimento prévio da Ministra tenha sido obtido; ou

(d) o Cone > Mineiro não cumpre a sentença final emitida como resultado de
um pt “sbitral ou outra determinação por um Perito Independente, nos
termos cláusula 29; e

(e) O Con ) Mineiro não tenha cumprido a obrigação de manter produção
em tod s Concessões Mineiras na Área do Contrato conforme

1 9.4.3

es

28.4 Perio

le pré-aviso

O Ministro nº» deverá, nos termos da cláusula 28.3, resolver o presente Contrato com

fundarent leia dos motivos acima especificados excepto se:

(a) tiver ap «o Concessionário Mineiro um pré-aviso com uma antecedência
de pelo r 9 (noventa) Dias de Calendário, com a sua intenção de resolver o

tando os motivos da sua intenção; e

a) dias do período de pré-aviso especificado na cláusula
“rio Mineiro não conseguiu sanar o Incumprimento ou
nentos para a resolução.

Contrat

28.5 Prazo te para apresentar resolução à resolução de conflitos

No caso do “1 Mineiro não concordar com:

(a) qualquer mento sobre Incumprimento ou qualquer Notificação de resolução
do presc to, ou

(D) qualgner mento para revogação ou qualquer notificação de revogação de
Liccr peeção e Pesquisa ou Concessão Mineira detida pelo
Concessi Mineiro que cubra a totalidade ou parte da Área do Contrato,

(O) quelquer o da matéria pelo Concessionário Mineiro nos termos da
cláusula 2 agem ou para determinação por Perito Independente será feita
no ( nta) Dias de Calendário após recepção da respectiva
Nc

Cs

63

totalidade ou parte da Área do Contrato, atingiu o previsto na cláusula 7.3.1 sobre
as obrigações de despesas de prospecção e pesquisa acumuladas e apresentado
todos os relatórios necessários nos termos da Lei de Minas e seu Regulamento
para a referida Licença de Prospecção e Pesquisa;

(b) Para qualquer renúncia que ocorra antes da revogação ou caducidade da
Concessão Mineira dentro da Área do Contrato, tiver cumprido as suas
obrigações nos termos da Lei Aplicável para reabilitar e repor a Área da
Concessão Mineira e apresentado todos os Relatórios necessários nos termos da
Lei de Ninas c seu Regulamento para a referida licença;

todos os impostos, taxas e outras obrigações financeiras devidas ao
» qualquer Licença de Prospecção e Pesquisa ou Concessão Mineira
anteriormente detida pelo Concessionário Mineiro na Área do Contrato;

(d) Tenha cumprido com todas as obrigações a serem preenchidas pot si no âmbito
de um Acordo de Desenvolvimento da Comunidade que explicitamente devem
ser pre s nos termos de tal acordo antes que o presente Contrato possa ser
resolvido: «

(8) Tenha “to todas as suas outras obrigações financeiras, ambientais e legais
decorre: 'o presente Contrato.

Após verificação pelo MIREM de que estes requisitos se encontram satisfeitos, a qual

deverá estar concluída no prazo de 60 (sessenta) Dias de Calendário após recepção da

Notificação, » renúncia do Concessionário Mineiro deve ser aprovada pelo Ministro.

Este Cont idera-se então resolvido e o Concessionário Mineiro isento das

suas obrip asui constantes.

CLÁUSUI "RESOLUÇÃO DE CONELITOS

29.1 Para cícitos da presente cláusula existem duas Partes, o Governo e O
Concessionário.

29.2 Oslrgios “c possível, por negociação entre as Partes
Ur ção de exis le um litígio será efectuada por uma Parte à
c lo com o disposto na cláusula 32. Caso não seja alcançado
asu o de 30 (trinta) dias após a data em que uma Parte notifique a

de um litívio, ou noutro prazo mais extenso que esteja
evisto noutras cláusulas deste Contrato, qualquer Parte terá
e litígio clirimido por arbitragem ou por um Perito
Ind: +e conforme previsto nesta cláusula 29. A arbitragem e a
detessinação por Perito Independente, conforme atrás referido, constituitão
os “todos de decisão de um litígio ao abrigo deste Contrato.

2923 S :s disposições desta cláusula 29 e salvo pata à questão submetida a um
Pe ) te conforme o disposto na cláusula 29.6, as Partes

s ; jua!quer disputa -sultante deste Contrato que não possa ser

65

Ce
286 A Ministra pode permitir outras Pessoas do Concessionário Mineiro a
ptosseguir

Em qualquer um dos eventos referidos nas cláusulas 28.3 ou 284 e se o
Concessionário Mineiro for composto por imais do que uma pessoa, O presente
Contrato pode ser resolvido apenas relativamente à pessoa que está em situação de
Incumprimento, se o evento que originou a resolução apenas se aplica a tal pessoa e
desde que a: outras pessoas que constituem o Concessionário Mineiro demonstrem 20
Ministro a sua capacidade financeira e recursos técnicos para executar o presente
idequada e apropriada.

Contrato de orr

28.7 Obrigações após resolução

Após resolução do presente Contrato, o Concessionário Mineiro não terá quaisquer
direitos ou obrigações relativamente à Área do Contrato excepto (a) entrar na Área do
Contrato py proceder à remoção, destruição ou outra disposição de quaisquer bens
de acordo «im a Lei de Minas e do presente Contrato, e (b) relativamente a qualquer
zesponsabi Jade que tenha tido origem antes da resolução ou quaisquer outras
obrigaç tinuadas, quer em respeito ao Estado, a qualquer Terceiro ou de outra

forma dec ste dos termos do presente Contrato.

288  Efci da resolução contratual na Licença de Prospecção e Pesquisa e

Concess: incira

A sesol d Contrato não deverá afectar os direitos e obrigações do

Concessic [nciro decorrentes de Licença de Prospecção e Pesquisa ou

Conces eira detidas pelo Concessionário Mineiro na Área do Contrato.

289 €C «oc Tiulos Mineiros mantêm-se em vigor durante período de

arbitrage

Qualquer conflito sobre a existência de motivos para revogação da Licença de

Prospecç à isa ou da Concessão Mineira dentro da Átea do Contrato, pode

ser subm »itragem vinculativa por qualquer das Partes, nos termos da cláusula

29. No c e condito, o presente Contrato e qualquer Licença de Prospecção e

Pesquisa 1 1º Mineira mantêm-se em vigor até decisão final sobre o conflito

por mei gem ou acordo mútuo.

28.10 R )

A qualquer momento durante o prazo de validade do presente Contrato, após ter

efectuado ius Razoáveis”, tal como abaixo definido, nas suas Operações

de Pros; 1, Desenvolvimento, Operações Mineiras e Operações de

gunento to do presente Contrato, se na opinião do Concessionário

Minciro, las Operações de Prospecção e Pesquisa, Desenvolvimento,

Oper Operações de Processamento já não são desejáveis, O

Conces iro pode, mediante Notificação ao Governo, solicitar a sua saída.

Para efe' 19 disposto na cláusula 28.10, Diligências Razoáveis significa que

o Conce tio Mineiro:

(a) Rel nte à qualquer renúncia que ocorra antes da revogação ou caducidade
da 1 1 de Prospecção e Pesquisa do Concessionário Mineiro que cubram à

ASA

resolvida por via negocial nos termos da cláusula 29.2, a arbitragem nos
termos a seguir descritos:

a) A disputa será submetida ao Centro Internacional para a Resolução de
isputas sobre Investimentos (International Centre for Settlement of
stment Disputes - ICSID ou “Centro”) para resolução arbitral de
»rdo com a Convenção para a Resolução de Conflitos relativos a
Investimentos entre Estados e Nacionais de outros Estados (a
“Convenção”) de acordo com as regras de arbitragem da mesma em vigor
Data Efectiva. É por este meio estipulado que a transacção a que este

se refere é um investimento. As Partes concordam que O

C “onário Mineiro será considerado Pessoa Moçambicana para os
c DD,
b) O local da arbitragem será Genebra, Suiça, e a lei substantiva da arbitragem
á moçambicana. À arbitragem será conduzida na língua inglesa com
m simultâneo. Se por qualquer razão um tribunal arbitral do
ICSTD não aprovar Genebra como lugar da arbitragem, o local da
1 daquele caso será o Tribunal Permanente de Arbitragem em
1 prejuízo da cláusula 35, a versão inglesa deste Contrato assinada
5 Partes será usada como a tradução oficial na instância arbitral;
c) Se a disputa não for entre uma ou mais Partes nacionais de um Estado
“ um lado, e o Governo, por outto lado, ou se por qualquer
TD recusar a repistar um pedido de arbitragem ou um tribunal
c (do nos rsmos das Regras de Arbitragem do ICSID
que a disputa não está dentro da jurisdição do ICSID, a disputa
vavés da ar! itragem nos termos das Regras de Arbitragem
jus Nações Unidas de Direito Comercial Internacional -
| (United Nations Commission on International Trade Law —
a! 3. No caso de as Regras de Arbitragem das UNCITRAL forem
| antoridade a apontar será o Tribunal Permanente de
Haia;
a « Ri tecião de um úsbitto ou árbitros será final e vinculará todas as
eo O bital será composto por três (3) árbitros nomeados conforme as
I D, contudo, mediante acordo mútuo de ambas as Partes, à
n pode ser conduzida por um árbitro único nmeado nos termos
« do ICSID. À menos que ambas as Partes concordem que a
Ivida por um árbitro único, a Parte demandante nomeará

arbitragem, e a Parte respondente nomeatá, por sua vez,
0 ta) dias egisto do pedido, um árbitro de acordo com
do ICSID. No prazo de 30 (trinta) dias da data em que ambos os
tenham aceite à sua nomeação, os árbitros assim nomedos

m terceiro “vitro que será o Presidente do tribunal arbitral.
rtes não nomear um árbitro nos termos acima, ou se os
66

Ee
29.6

29.7

experiência nomeado por acordo mútuo das Partes. O Perito Independente
designado actuará na qualidade de perito e não na de árbitro ou mediador,
sendo instruído no sentido de resolver o litígio que lhe é submetido no prazo
de 30 (trinta) dias após a sua nomeação mas nunca num prazo superior a 60
(sessenta) dias após a sua nomeação. Após a escolha do Perito Independente, a
Parte que receber a referida Notificação de submissão da questão apresentará a
sua própria exposição contendo toda à informação que considere relevante
quanto à matéria em litígio. À decisão do Perito Independente será final e
vinculativa, não sendo susceptível de qualquer recurso, salvo em caso de

frau rrupção ou manifesto incumprimento dos procedimentos aplicáveis
de «ato. Se us Partes não chegarem a acordo quanto à nomeação do
Perito Independente no prazo de 20 (vinte) dias após uma das Partes ter
recebi na Noti : submissão da questão nos termos desta cláusula,
o io Independente será seleccionado pelo Centro de Especialistas da

Ciârura de Comércio Inter mal (ICC Centre for Expertise), sendo a pessoa
assim seleccionada posteriormente nomeada pelas Partes.

O Perito Independente deci qual o processo à adoptar na tomada de

decisão, incluindo se as Partes deverão apresentar requerimentos e alegações
pc cito ou oralmente, c as Partes deverão colaborar com o Perito
1 ! te e disponibilizar toda a documentação e informação que O Perito
In 1 e possa solicitar. Toda a correspondência, documentação e
in ação disponibilizada po! uma Parte qo Perito Independente deverá ser
também iada à outra Paste e quaisquer requerimentos orais efectuados
pernte o Independen:e deverão ser tc lizados na presença de todas as
Partes, e cada Parte terá o direito de resposta. O Perito Independente poderá
obter qualquer opinião técenicr ou pr ional independente que considere
necessá são inglesa te Contrato assinada pelas Partes deverá ser
ut la radução ofcial qualquer decisão tomada pelo Perito
I te. Os honorários c despesas de um Perito Independente nomeado
p no: termos da cláusula 29.5 serão suportados em partes iguais
p

As Partes comprometem-se pot este m “io a não exercer qualquer diteito de
intentar usa acção judicial nos termos de qualquer jurisdição ou lei, visando à
an ão eualquer senten ira, interlocutória ou final, que haja sido
p cordo com est pto que nada nesta cláusula 29.7
s N ou interpreta sondo qualquer limitação ou
costra to no direito & das Partes de solicitar a anulação de
q quer sentença arbitral, Nocutória ou final (a) tomada por um tribunal
aitral do ICSID com base nos fundamentos e de acordo com o
p' cedinento previsto no ati'zo 52 da Convenção ou (b) tomada pelo tribunal
arbitral d do com as R « de Arbitragem da UNCITRAL com base nos

fo Jam tabelecidos 1 nvenção.

PROP

ão de

s Operações Mineitas

fes

optiação ou nacions izaç

CLÁUSULA 32 DISPOSIÇÕES GERAIS

32.1 Alterações
O presente Contrato não poderá ser alterado ou modificado excepto por acordo
mútuo e por escrito das Partes.

32.2 Acordo completo

Os termos do presente Contrato constituem o acordo completo entre as Partes e
sobrepõe-sc a todas as comunicações, representações, contratos ou acordos anteriores,
escritos ou vcrbais, entre as Partes (ou suas Associadas ou antecessores em interesses),
relativamente à matéria do presente Contrato.

32.3 Efeitos de renúncia em outros termos e condições

Não se pode considerar que o cumprimento de qualquer condição ou obrigação a set
cumprida no âmbito do presente Contrato foi renunciado ou adiado excepto por
instrumento escrito e assinado pela Parte a quem se atribui tal renúncia ou adiamento.
A renúncia por qualquer das Partes de qualquer obrigação ou declaração de
incumprimento dos termos e condições do presente Contrato a serem cumpridas pela
outra Paric não deverá ser interpr la como a renúncia a quaisquer direitos,
obrigação cu declaração de incump mento subsequente dos mesmos ou outros
termos e condições a serem cumpridos pela outra Parte.

32.4 Contrato é vinculativo
Os termos, compromissos e condições do presente Contrato são vinculativos e pata
benefício dv: Partes e, sujeito ao ac estabelecido, seus respectivos sucessores e

cessionári.

32.5 Proilição de parceria.Terceiros benciiciários

Nem o pre:ente Contrato nem a execução pelas Partes das suas obrigações constitui
uma parceria entre as Partes. Nenhuma das Partes terá qualquer autoridade para
vincular a outra, excepto se tal for expressamente conferido e não estiver revogado à
data da s1 execução. O presente Contrato deverá ser interpretado apenas em

e cessionários, e não deverá ser

benefício das Partes e seus respectivos sucessore

interpretad para criar divcitos beneficios de Terceiros a qualquer outra pessoa ou à
qualquer o: ;anização ou agência gover «mental

32.6 Ex io e entreva de docun stos e instrumentos pelas Partes

A qualgue: momento, quando itado por uma Pa a outra Parte deverá
executar ntregar ou provocar a ) entregar todos os documentos e
instruments, c deverá praticar ou as rar a prática de todas as acções que a Parte
possa razo:clmente con-iderar necessí io ou desejável para dar efeito às disposições

do present Contrato.

32.7 Cu
Cada Parte everá assumir os seus próprios custos legais e despesas relacionadas com
a prepara , excepto sc de outra É previsto, com a imp" cmentação do presente

Contrato.
Cs

70
vitros nomeados pelas Partes não concordem no terceiro árbitro dentro
do prazo especificado acima, então o ICSID nomeatá conforme as Regras
do ICSTD. Se ambas as Partes concotdarem que a disputa seja resolvida por
um árbitro único este será nomeado por acordo entre as Partes sujeito a
aceitação pelo árbitro nomeado; contanto que se as Partes não chegarem a
acordo para a nomeação do árbitro único, no prazo de trinta (30) dias da
dura do registo do pedido, então o ICSID designatá o árbitro único de
acordo com as Regras de ICSID;

a do possível, as Partes deverão continuar a implementar os
Contrato, sem prejuízo do início dos procedimentos arbitrais

idência de uma disputa;

termos de

p, sições desta cláusula 29 continuarão em vigor após o termo deste
c to, €

jm Perito Independente ou árbitro do tribunal arbitral será da mesma
alidade que qualquer das Partes.

294 Qui a ou decisão, incluindo uma sentença ou decisão
inte 1 proferida em processo de arbitragem conduzido nos termos
desta cláusula será vinculativa para as Partes, podendo o seu
rec nto e execução ser promovido em qualquer tribunal que tenha
con para o efeito. Cada Parte renuncia por este meio, de forma
irrevo vável, a qualquer defesa fundada em imunidade de soberania e renuncia à
inve údad

a) relativamente a processos para execução de qualquer das referidas sentenças
att u decisões, incluindo, designadamente, imunidade relativa a citações
prc à o de que! quer tribunal; e

b) relari a imunidade de execução de qualquer das referidas sentenças
arb os bens de Moçarbique detidos para fins comerciais.

c) para ps de lusula 29.4, entende-se que as Partes compreenderão cada
entidade que constitua o Concessionário Mineiro

29.5 Qu estões em litígio de natureza técnica que não digam respeito à
inter vo da lei ou aplicação deste Contrato e que devam ser submetidas a
um idependente nos termos do disposto neste Contrato, ou qualquer
out mtureza substancialmente equivalente às descritas nas tais
clár juslquer outra questão que as Partes possam de outra forma
aco: | submeter ao Perito Independente), deverão ser referidos para
detc 3º de um Perito Independente, uma vez suscitadas por uma das
Par: - Notificação escrita para esse efeito nos termos da cláusula
32.1 Notificação conterá uma exposição do litígio e todas as informações
rel 1 relaciona O Perito Independente será uma pessoa
inc e imparcial de reputação internacional com qualificações e

67

Car
32.8 O Concessionário Mineiro assume responsabilidade por reclamações e
indemniza Governo

O Concessionário Mineiro manterá o Estado livre e a salvo de qualquer reclamação,
bem como demandas e acções decorrentes de, acidentes ou danos a pessoas e bens
causadas pelas Operações Mineiras do Concessionário Mineiro e indemnizará O
Governo por quaisquer despesas ou custas em que incorta cm relação com qualquer
defesa de tais reclamações, demandas e acções.

32.9 Efeito da ilegalidade

Se por qual uer motivo qualquer disposição deste Contrato for ou se venha a tornar
inválida, Uvil ou ineficaz, ou seja considerada por qualquer tribunal judicial ou
asbitral co jurisdição competente ou qualquer autoridade competente como inválida,
ilegal ou inc/caz, todas as outras condi,ões e disposições deverão contudo manter-se
em vigor om plena eficácia, desde que, as questões ecos úmicas, à excepção de
matérias fiscais, e a substíncia legal das transacções aqui contempladas não seja

afectado po»: qualquer mancira advers: à outra Parte. Após tal determinação de que
qualquer termo ou pacto é inválido, ilegal ou incapaz de ser executado, as Partes

deverão negociar em boa-fé para modificar este contrato de forma a repor o mais
possível « intenção original de fosma aceitável de forma a que as transacções
previstas 1 contrato sejam cumpric:s na medida possível. "a falta de acordo entre

o MIRES Concessionário Mineiro no 2 prazo de 60 (sesscta) Dias de Calendário
após rec » pelo MIREM de “o escrita de tal decisão sobre o
Concessior io Mineiro (ou qualquer ro período que pos: ser acordado entre as

Partes), cad: Parte pod meter a «tão a arbitragem paro resolução, nos termos

da cláus

32.10 Côm puto de tempo

Os temp “eridos no presente Cor "to são os tempos dv Maputo, Moçambique.
Excepto e outra forma estabelecido na Lei Aplicável ou neste Contrato, o
cômputo quer período de temy » ano do acto, evento ou incumprimento, ou
o dia do evento o mprim oante o contexto, a partir do qual o
período d inici c verá ser incluído. m período de tempo,
excepto s indicad onsiste em anos, «nos civis ou dias de
calendário rsoante o contexto.
32.11 Con ão de mo:
Na medi ue seja n “ário paro «ritos do presente Contrato adoptar uma taxa
de ci convers7o de uma 1 + estrangeira para Ncticais ou vice-versa, as
Partes de usar a de cá do dia (média core compra e venda)
estabelecic » Banco um
CLÁUSU!.+ 33 NOT
33. 1 For das Notificações
icações, arações e outras comunicações dadas ou feitas por uma
ra dev , excepto se Je outra forma especi” cado, serem dadas por
ua por 1, e ent em mão ou envi: para o domicílio da

nte cláusuls, por correio, correio

cs n

endereço indicad

electrónico ou fax com todas as taxas pagas, e no caso de correio electrónico ou fax
deverá ser confirmada por carta enviada por correio. Se a Parte efectivamente receber
a Notificação, não será considerada defesa o facto de que a Notificação não ter sido
entregue ou recebida na forma estabelecida nesta cláusula.

33.2 Data da Notificação
Quaisquer notificações, declarações e comunicações consideram-se entregues

(a) Se enviadas em mão - no dia útil da entregue em mão;
(b) Se enviadas por correio - no dia útil da confirmação da recepção;

(c) Se enviadas por fax - com a recepção pelo remetente de um relatório de
transmissão emitido pela máquina de envio a mostrar que o número de fax
relevante e o resultado da transmissão estão em conformidade com a lei, ou
resposta similar, desde que uma confitmação física seja recebida pelo destinatário
por correio no prazo de 14 (catorze) Dias de Calendário a contar da data da
transmissão;

(d) Se enviadas por correio electrónico - com a recepção pelo remetente de um
relatório de transmissão emitido pela máquina de envio a mostrar a identificação
do destinatário e respectiva confirmação da recepção da mensagem, ou tesposta
similar, desde que uma confirmação física seja recebida pelo destinatário por

» no prazo de 14 (catorze) Dias de Calendário a contar da data da

uSsão.

cor

33.3 Domicílio para Notificações
As Notificações deverão ser enviadas a:

Se para o Governo, à exc o do Director Nacional de Minas, ou ao Ministro.

Sua. Exa. O Ministro
MINISTI'RIO DOS RECURSOS MINERAIS

Endereço: Avenida Fernão de Magalhães No.34
FAX No: 21 300 527

Se para a Direcção Nacional de Minas |
Dizector Nacional de Minas

Praça nho No 380
FAX No. 21 360 198

Se para o Concessionário Mineiro

MIDWEST AFRICA LIMITADA
Endereço: Av. 25 des o, nº 1230, 3º Andar; G

Bloco 5, Maputo - Moçambique

35.2 Prevalência da língua portuguesa

O presente contrato foi redigido nas línguas portuguesa e inglesa, tendo sido
elaborados 3 (três) exemplares originais de cada texto para assinatura pelo Governo e
pelo Concessionário Mineiro. Um exemplar original assinado de cada texto será
conservado pelas Partes. Tanto o texto português como o inglês são vinculativos. No
entanto, O texto em português prevalecererá em caso de conflito.

EM FÉ DO QUE as Partes celebraram o presente Contrato pelos seus representantes
autorizados no dia e ano abaixo detalhado.

Maputo, aos 03 de Outubro de 2013

ntação do Governo da República de Moçambique

)
A laueuado fi .
a Laurinda Francisco Nhiuane Bias

Ministra dos Recursos Minerais

Assinado em

T ÁFRICA LIMITADA

Assinado em representação da MIDW

2

Nome: Kollaredy Ramachandra
Representante

TESTEMUNHAS

1. Nome:
Endereço:

e Assinatura.
v 4220, 2! AvDAR.

vei S -MAPTITO

RA

74
ACTA DA REUNIÃO DA ADMIN

RAÇÃO DA MIDWEST ÁFRICA, LDA

No dia vinte e sete de Setembro de dois mil e treze, pelas 11 horas, na Avenida 25 de
Setembro, Bloco 5, nº ), 3º andar, Maputo, EE teve lugar a reunião da
Administração da Midwesr, Lda (acliante a “Sociedade”) com o propósito de deliberar sobre
a seguinte agenda: .

Í. Nomear o Sr. Kollaredy Ramachandra

nome da Socieda.

izado para assinar, em

:. O Contracto Mir
Moçambique.

as Delegação de poderes.

Esteve presente na reuni a Sociedade, o “:. Alimbay Ismael.

3 do primeiro ponto da agenda de

ordem d.

i. Nomear o $r. Kollnredy Ramachandra como signatírio autorizado para
assinar, em nor ociedade, o Contracto Minciro a celebrar com o
Governo da Repúblic

Em relação ao primeiro ponto da | agenda de trabalhos, a Administração da Sociedade
deliberou a começo Il machandia, titular do porte nº Z2130114,

lica da Índia; com d ; em Flat nº 283, LA
ra Hills, Hyderabad- 500 03 na Pradesh, Índia,
inar, em nome da Sociedade, o Contracto Mineiro a
+ de Mocambique.

emitido pela em
Creative 11c

celebrar c

2.

ão de Podere

abalhos, a Administração da Sociedade
permitidos por lei

Em relaçã segundo ponto da agenda de

deliberou « amacha a E
para'reprc da Soc no acto d 1 “ontracto Mineiro,
tratar dot 1 relacionade tério dos Recursos
Minerais, om oc cur qualquer « » pleno e efectivo
cumprin: à

da e a presente acta
diministrador-único.

Não havendo mais neabwm assunto a tra

elaborada, que ccpois de lica, verificada

é apro

Anexo A.

Área da Concessão Mineira da Midwest África, Limitada

Coordenadas geográficas da área

Lonc | Long | Lon
Ordenar Deo | Min Sec | E/9
1 33 47 4500 | E
2 33 56 0,00 E
3 as | [iss |iso | 000 | E
4 [as ,00 Às 47 4500 | E

15 840 Hectares. 792 Unidades Cadast

I SÉRIE — Número 76 -

a

AÇÃO OFICIAL DA REPÚBLIC A

PÚBLICA

DE. MOÇAMBIQUE

APRENSA NACIONAL DE mocar EP.
AVI Artig oa;
A matéria à publicar no a Repo o! Ie € e
Era em cópia .devid=m ticada, u a empresa Midw
sunto, donde conste, aim « ções n rias para Concessionário M
'sse efeito, o averbamento < cado:

ra publicação no «Boletir tepobli o

“veces sc.s

c na área «

st da vra st
Conselho de Ministro
2solução n.º 66/2013: x.

Aprova os termos do € ;
do Projecto Midwest, « scr , duas ) r
África, Limitada. *

olução n.º 67/2013:

Aprova Os termos do Cont A vão
do Projecto Zambeze, 1 tac linto es
Zambeze, Limitada.

Ministério da Agricultur:

» para a

Er Ministerial n.º 136/2012

Aprova o Regulamento Jr
rança Alimentar e Nutric

| Ministério da Função Pu

ma Ministerial n.º 137/2013
Aprova o Quadro de Peso tariado ão
Nacional de Títulos Honor - sora

Comissão Interminister:

| ução n.º 9/2013; v k Jonsel
Cria as Carreiras da Actir ç ção

Administrativa do Estad: respecl ó i- Pp:
| cadores Profissionais. - '

torce... ...

CONSELHO Dr OS

Resolução
do 20 de d+

1ando-se necessário atri aar )
"idade mineira, no âmbito «o |

a) O direitoexclusivo

* da Lei n.º 14/2002, de 26 de Junho,

Tinistros determina;

termos do Contrato Mineiro, para
'º Midwest, a ser celebrado com

ica, Limitada, na qualidade de

Contrato Mineiro, o Conselhó

de realizar actividade mineira
são a céu aberto ou através
“lativamente ao carvão, minerais
“m ou mais depósitos de carvão,
s limites da área de contrato:
| "9cessar, transportar, armazenar
produtos minerais nos termos
Tineiro.
9 Concessionário Mineiro estão
cl e aos termos e condições
A .
ribuída por um período inicial
' efectiva do Contrato Mineiro,
to Plano de Lavra aprovado pelo

que superintende a área dos
“a para assinar o respectivo
ão do Governo da República

que superintende à área

e aprovar as matérias
mário Mineiro, nos termos
» Mineiro,

Ministros, aos 20 de Agosto

“ementino António Vaquina,

7/2013

bro

* direitos, para a realização

Sexta-feira, 20 de Setembro de 2013

| SÉRIE — Número 76 -

OLETIM DA REPÚBLICA

PUBLICAÇÃO OFICIAL DA REPÚBLICA DE. MOÇAMBIQUE

IMPRENSA NACIONAL DE MOCAMBIQUE, E.P.

AVISO
7 A matéria à publicar no “Boleum da República» deve ser
remetida em cópia dev 'amente autenticada, uma por cada
assunto, donde conste, a'im das indicações necessárias para
mêSSe efeito, o averbamsiio guínie, assinalo e autenticado:
Para publicação no «Boletim da República»,

LOCO Coco Core ee cer eesass asas

SUMÁFIO

Conselho de Ministros

“Resolução n.º 66/2013:

Aprova os termos do

ntrato Mineiro, para a mina de carvão
do Projecto Midwes. a ado cor
” África, Limitada.

| “esolução n.º 67/2013:

npresa Midwest

is Aprova os termos do Contato M eiro, 1 mina de carvão
do Projecto Zambez: celeirado com a empresa Rio Tinto
|] Zambeze, Limitada.

m Ministério da Agricultura:

| 'ploma Ministerial n.º 136/20 :3:
Aprova O Regulamento terno do crerarindo
” rança Alimentar e Nutricional (STSAN),
| Ministério da Função Púbjics
Eploma Ministerial n.º 137/20)»
| Aprova o Quadro de P

éonico de Segu-

lo da Comissão

Nacional de Títulos Hono:'1 oc

"Comissão Interministori a Função Pública:
«solução n.º 9/2013;

y Cria as Carreiras da Activid
| Administrativa do Estado e «9;

lização e Inspecção
1 Os respectivos Qualifi-
cadores Profissionais.

|| conserHor PRO
Resolução 3
| de 20 de 5

Tornando-se necessário atr;
“etividade mineira. no âmbito, RE nnaação pn

termos do n.º 1 do artigo 25 da Lei n.º 14/2002, de 26 de Junho,
Lei ce Mins, o Cons: 'ho de Ministros determina:

“Artigo 1. São aprovolos os termos do Contrato Mineiro, para
a mina de caivão do | rojecto Midwest, a ser celebrado com
a empresa Midwest África, Limitada, na qualidade de
Concessionário Mineiro. Ê .

Art. 2. 1. Nos termos do' Contrato Mineiro, o Conselho
de Ministros confere ao titular:

a) O direito'exclusivo de realizar actividade mineira
na área da concéssão a céu aberto ou através

inea, relativamente ao carvão, minerais
arsociados a | rtir de um ou mais depósitos de carvão,
no subsolo, dentro dos limites da área de contrato;

b) O direito de mincrar, processar, transportar, armazenar

' Os produtos minerais nos termos

do presente Contrato Mineiro.

de lavra subre

e comer

2. Os direitos conferidos ao Concessionário Mineiro estão
sujeitos à legislação aplitável e aos termos e condições

estabeleci Contrat» Mineiro. .
Art.3. A Concessão à eira é atribuída por um período inicial
te e cinco anos a par da data efectiva do Contrato Mineiro,
ita às condições constantes do Plano de Lavra aprovado pelo
Governo. a
Art. 4. É delegada ao Ministro que superintende a área dos
Tecursos minerais a competência para assinar o respectivo
Contrato Mineiro em rep" sentação do Governo da República
de Moçambiq .
t ste 19 inistro que superintende a área

do preciar e aprovar as matérias
ncessionário Mineiro, nos termos
“ontrato Mineiro.

“ho de Ministros, aos 20 de Agosto

de 201

Publique-se

O Primeiro-Ministro, Alberto Clementino António Vaquina.

esolução n.º 67/2013

» Setembro eee

Tornando-se nece. o atribuir direitos. para a realizarão
“670

I SÉRIE — NÚMERO 76

do artigo 25 da Lein.º 14/2002, de 26 de Junho, Lei de Minas,
O Conselho de Ministros determina:

Artigo 1. São aprovados os termos do Contrato Mineiro,
para a mina de carvão do Projecto Zambeze, a ser celebrado
com a empresa Rio Tinto Zambeze Limitada na qualidade
de Concessionário Mineiro.

Art. 2.1. Nos termos do Contrato Mineiro, o Conselho
de Ministros confere ao titular:

a) O direito exclusivo de realizar actividade mineira
na área da concessão a céu aberto ou através
de lavra subterrânea, relitivamente ao carvão, minerais
associados a partir de um ou-mais depósitos de carvão,
no subsolo, dentro dos limites da área de contrato;

b) O direito de minerar, processar, transportar, armazenar
e comercializar os produtos minerais nos termos
do presente Contrato Mineiro

2..0s direitos conféridos ao Concessionário Mineiro estão
ujeitos à legislação aplicável e aos termos e condições”
:stabelecidos no Contrato Mineiro.

Art. 3. A Concessão Mineira é atribuída por um período inicial
le vinte e cinco anos a partir da data efectiva do Contrato Mineiro,
ujeita às condições constantes do Plano de Lavra aprovado pelo
Joverno. .

Art. 4. É delegada aq:Ministro que superintende a área dos
cursos minerais a competência para assinar o respectivo
“ontrato Mineiro em representação do Governo da República
“e Moçambique.

Art. 5. Compete ao Ministro que superintende a área
dos recursos minerais apreciar e aprovar as matérias
à serem submetidas pelo Concessionário Mineiro, nos termos
da Concessão Mineira e do Contrato Mineiro.

Aprovado pelo Conselhô de Ministros, aos 20 de Agosto
de 2013.

Publique-se. p

O Primeiro-Ministro, Alberto Clementino António Vaquina.

ICULTURA

: . Diploma Minister's! 5 196/2013

de 20 de Sotembro
Após a aprovação pela Comissão Interministerial da Função
sto na alínea a) do n.º |
212008, de 22 de Outubro,

*o do Secretariado Técnico
onal (SETSAN), através

ública em conformidade com o dis
O artigo 4 do Decreto Presidencial n.º
%i publicado o Estatuto Orçin'
2 Segurança: Alimentar c Nuu
2 Resolução n.º 7/2012, de 17
Tornando-se necessário apr
> SETSAN, ao abrigo da comp:
|) referido Estatuto Orgânico
“termina:
Artigo Único. É aprovado o Regular
a anexo, que faz parte integra
inisterial.
Ministério da Agricultura, cr » 15 de Julho de 2013. —
Ministro da Agricultura, Jos ra António

; —
] MINISTÉRIO DA +61
]

|

nto Interno
velo artigo 16
istro da Agricultura

to Interno do SETSAN,
presente Diploma

1 Pacheco

Regulamento Interno do Secretariado
Técnico de Segurança Alimentar
e Nutricional (SETSAN)

CAPÍTULO]
Disposições gerais .
ARTIGO |
Natureza

1. O Secretariado Técnico de Segurança Alimentar
e Nutricional abreviadamente designado por SETSAN é uma
pessõa colectiva, tutelada pelo Ministro que superientende a área
da Agricultura, dotada de personalidade jurídica e autonomia
administrativa, através da qual o Govemo garante e coordena
a promoção da Segurança Alimentar e Nutricional (SAN).

2. No desempenho das suas fu nções, o SETSAN rege-se pelo
Decreto n.º 14/2010, de 14 de Julho, pela Resolução n.º 7/2012,
de 17 de Maio de 2012 da Comissão Interministerial da Função
Pública e demais legislação aplicável.

ARTIGO 2

Competências

Para prossecução dos seus objectivos compete no geral
ao SETSAN:

a) Produzir, gerir e disseminar informação que permita
prognosticar a Insegurança Alimentar e Nutricional
(InSAN) e recomendar acções de mitigação e desen-
volvimento;

b) Integrar a SAN e DHAA como elemento central nas
estratégias públicas, da sociedade civil e do sector
privado;

c) Coordenar com os Ministério que superintendem
as áreas da Planificação e Desenvolvimento
e Administração Estatal para a integração de matérias

. sobre SAN e DHAA nos planos sectoriais e locais,
respectivamente;

d) Articular com o Ministério que superintende a área
de Finanças o mecanismo de financiamento
e desembolso. pará os vários sectores públicos que
implementam as intervenções de SAN e DHAA;

e) Capacitar aos tomadores de decisão das instituições
públicas, Sociedade civil e profissionais de comunicação
social sobre matérias de SAN e DHAA;

?) Realizar intercâmbios com organizações internacionais
congsneres na área de SAN e DHAA;

8) Assinar contratos e propor acordos com governos
e instituições parceiras nacionais e internacionais,
no âmbito da sua área de actividade.

ARTIGO 3
Áreas de actividade
1. O SETSAN organiza-se de acordo com as seguintes áreas
de actividades:
a) Prevenção, avali
eaguda no P;
d

ação e monitoria da InSAN crónica

cas, estratégias, planos e programas
e DHAA;

ação e recursos humanos.
2. No âmbito da prevenção, avaliação e monitoria da InSAN
crónica e aguda, compete o SETSAN:
“1) Coordenar as actividades multissectoriais para acelerar
a redução da inserurança alimentar (InSA) e desnutrição

erónios:

—

.
